Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of April 25, 2017

among

NASDAQ, INC.,

as Borrower,

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Bank

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A.,
INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (publ.), MIZUHO BANK, LTD.,
NORDEA BANK AB (PUBL), NEW YORK BRANCH and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers

JPMORGAN CHASE BANK, N.A., INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB
(publ.), MIZUHO BANK, LTD., NORDEA BANK AB (PUBL), NEW YORK BRANCH and WELLS
FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

HSBC BANK USA, N.A., INDUSTRIAL AND COMMERCIAL BANK OF CHINA, NEW YORK BRANCH
and TD BANK, N.A.,

as Documentation Agents

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

 



 

SECTION 1.01

 

Defined Terms

     1  

SECTION 1.02

 

Classification of Loans and Borrowings

     29  

SECTION 1.03

 

Terms Generally; Times of Day

     29  

SECTION 1.04

 

Accounting Terms; GAAP

     30  

SECTION 1.05

 

Pro Forma Calculations

     30  

SECTION 1.06

 

Letter of Credit Amounts

     30  

SECTION 1.07

 

Exchange Rates; Currency Equivalents

     30  

SECTION 1.08

 

Additional Alternative Currencies

     31  

SECTION 1.09

 

Change of Currency

     32  

SECTION 1.10

 

Additional Borrowers

     32  

ARTICLE II

 

THE CREDITS

 



 

SECTION 2.01

 

Commitments

     33  

SECTION 2.02

 

Funding of Loans

     33  

SECTION 2.03

 

Requests for Borrowings

     34  

SECTION 2.04

 

Tranche Conversions

     36  

SECTION 2.05

 

Letters of Credit

     37  

SECTION 2.06

 

Termination and Reduction of Commitments

     44  

SECTION 2.07

 

Repayment of Loans; Evidence of Debt

     44  

SECTION 2.08

 

[Reserved]

     45  

SECTION 2.09

 

Prepayment of Loans

     45  

SECTION 2.10

 

Fees

     46  

SECTION 2.11

 

Interest

     47  

SECTION 2.12

 

Alternate Rate of Interest

     48  

SECTION 2.13

 

Increased Costs

     49  

SECTION 2.14

 

Break Funding Payments

     50  

SECTION 2.15

 

Taxes

     51  

SECTION 2.16

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     54  

SECTION 2.17

 

Mitigation Obligations; Replacement of Lenders

     55  

SECTION 2.18

 

Incremental Revolving Commitments

     56  

ARTICLE III

 

 



REPRESENTATIONS AND WARRANTIES  

SECTION 3.01

 

Organization; Powers

     57  

SECTION 3.02

 

Authorization; Enforceability

     57  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     57  

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     58  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.05

 

Properties

     58  

SECTION 3.06

 

Litigation and Environmental Matters

     58  

SECTION 3.07

 

Compliance with Laws

     58  

SECTION 3.08

 

Investment Company Status

     58  

SECTION 3.09

 

Taxes

     59  

SECTION 3.10

 

ERISA

     59  

SECTION 3.11

 

Disclosure

     59  

SECTION 3.12

 

Subsidiaries

     59  

SECTION 3.13

 

Insurance

     59  

SECTION 3.14

 

Federal Reserve Regulations

     59  

SECTION 3.15

 

OFAC

     59  

SECTION 3.16

 

Anti-Corruption Laws and Patriot Act

     60   ARTICLE IV   CONDITIONS  

SECTION 4.01

 

Conditions to the Closing Date

     60  

SECTION 4.02

 

Each Credit Event

     61  

ARTICLE V

 

AFFIRMATIVE COVENANTS

 



 

SECTION 5.01

 

Financial Statements and Other Information

     62  

SECTION 5.02

 

Notices of Material Events

     63  

SECTION 5.03

 

Existence; Conduct of Business

     64  

SECTION 5.04

 

Payment of Taxes

     64  

SECTION 5.05

 

Maintenance of Properties

     64  

SECTION 5.06

 

Insurance

     64  

SECTION 5.07

 

Books and Records; Inspection and Audit Rights

     64  

SECTION 5.08

 

Compliance with Laws

     65  

ARTICLE VI

 

NEGATIVE COVENANTS

 



 

SECTION 6.01

 

Indebtedness of Subsidiaries

     65  

SECTION 6.02

 

Liens

     67  

SECTION 6.03

 

Fundamental Changes and Lines of Business

     69  

SECTION 6.04

 

Use of Proceeds and Letters of Credit

     70  

SECTION 6.05

 

Asset Sales

     70  

SECTION 6.06

 

Restricted Payments

     71  

SECTION 6.07

 

Interest Expense Coverage Ratio

     72  

SECTION 6.08

 

Leverage Ratio

     72  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII    Page EVENTS OF DEFAULT    ARTICLE VIII    REGARDING THE
ADMINISTRATIVE AGENT    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

 

Notices

   78

SECTION 9.02

 

Waivers; Amendments

   79

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

   81

SECTION 9.04

 

Successors and Assigns

   83

SECTION 9.05

 

Survival

   87

SECTION 9.06

 

Counterparts; Integration; Effectiveness

   87

SECTION 9.07

 

Severability

   87

SECTION 9.08

 

Right of Setoff

   87

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

   88

SECTION 9.10

 

WAIVER OF JURY TRIAL

   88

SECTION 9.11

 

Headings

   89

SECTION 9.12

 

Confidentiality

   89

SECTION 9.13

 

Interest Rate Limitation

   90

SECTION 9.14

 

USA Patriot Act

   90

SECTION 9.15

 

No Advisory or Fiduciary Responsibility

   90

SECTION 9.16

 

Judgment Currency

   91

SECTION 9.17

 

Electronic Execution of Assignments and Certain Other Documents

   91

SECTION 9.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

   92

 

SCHEDULES:      Schedule 2.01   –    Commitments Schedule 2.05   –    Existing
Letters of Credit Schedule 3.06   –    Disclosed Matters Schedule 3.12   –   
Subsidiaries Schedule 6.02   –    Existing Liens Schedule 9.01   –   
Administrative Agent’s Office EXHIBITS:      Exhibit A   –    Form of Assignment
and Assumption Exhibit B   –    Form of Borrowing Request Exhibit C   –    Form
of United States Tax Compliance Certificate Exhibit D   –    Form of Additional
Borrower Agreement

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 25, 2017 (this “Agreement”), among NASDAQ,
INC., a Delaware corporation (the “Borrower”), any Additional Borrowers (as
defined below) that become party to this Agreement from time to time, the
LENDERS party hereto, and BANK OF AMERICA, N.A., as Administrative Agent and
Issuing Bank.

The Borrower has requested that the Revolving Lenders extend credit in the form
of Revolving Loans and the Issuing Banks issue Letters of Credit, in each case
at any time and from time to time during the Revolving Availability Period such
that the aggregate Revolving Exposures will not exceed $1,000,000,000 at any
time. In addition, the Borrower may request that the Lenders or prospective
Additional Lenders agree to provide Incremental Revolving Commitments pursuant
to Section 2.18 from time to time on or after the Closing Date in an aggregate
amount not to exceed $500,000,000.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

“ABR Gross-Up Amount” means, with respect to any Non-ABR Lender’s ABR Loan for
any day on which such ABR Loan is outstanding, the lesser of:

(a)    the actual amount (as determined in good faith by the applicable Non-ABR
Lender and set forth in a reasonably detailed certificate delivered to the
Borrower) by which (i) such Non-ABR Lender’s cost of funding such Non-ABR
Lender’s ABR Loan for such day exceeded (ii) the Base Rate for such day minus
1.00% per annum; and

(b)    the amount by which (i) the Eurocurrency Rate for an interest period of
one day commencing on such date (or, if such day is not a Business Day, the
preceding Business Day) exceeded (ii) the Base Rate for such day minus 1.00% per
annum.

“Acquisition” means any acquisition by the Borrower or a Subsidiary of (i) a
majority of the outstanding Equity Interests in, or all or substantially all the
assets of, or the assets constituting a division or line of business of, a
Person or (ii) any asset of another Person constituting a business unit of such
other Person.

“Additional Borrower” shall have the meaning provided in Section 1.10(a).

“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit D.

 

-1-



--------------------------------------------------------------------------------

“Additional Lenders” has the meaning assigned to such term in Section 2.18(b).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity as provided
in Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term by Section 9.16.

“Alternative Currency” means each of Euro, Sterling, Norwegian Kroner, Swedish
Kronor, Danish Kroner, Canadian Dollars and each other currency (other than
Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, subject to Section 2.04(d), (i) in the
case of the Revolving A Facility, $100,500,000 and (ii) in the case of the
Revolving B Facility, $49,500,000.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (as
amended), the UK Bribery Act 2010, and other anti-corruption or anti-bribery
laws and regulations applicable to the Borrower or its Subsidiaries from time to
time.

“Applicable Percentage” means, at any time with respect to any Revolving A
Lender or any Revolving B Lender, the percentage, rounded to the ninth decimal
place, of the aggregate Revolving A Commitments or Revolving B Commitments,
respectively, represented by such Revolving A Lender’s or Revolving B Lender’s,
as the case may be, Revolving A Commitment or Revolving B Commitment,
respectively, at such time. If the Revolving A Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
A Commitments most recently in effect, giving effect to any assignments of
Revolving A Loans and Tranche A LC Exposures that occur after such termination
or expiration. If the Revolving B Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving B
Commitments most recently in effect, giving effect to any assignments of
Revolving B Loans and Tranche B LC Exposures that occur after such termination
or expiration.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing

Level

  

Debt Rating

(S&P/Moody’s)

  

Facility Fee

  

Eurocurrency Loans and
Letter of Credit Fees

   ABR Loans 1    ³ A- / A3    0.125%    0.875%    0.000% 2    BBB+ /Baa1   
0.150%    0.975%    0.000% 3    BBB / Baa2    0.200%    1.175%    0.175% 4   
BBB- / Baa3    0.300%    1.325%    0.325% 5    < BBB- /Baa3    0.400%    1.375%
   0.375%

Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan
Chase Bank, N.A., Investment Banking, Skandinaviska Enskilda Banken AB (publ.),
Mizuho Bank, Ltd., Nordea Bank AB (publ), New York Branch and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger for the
Facilities.

“Asset Sale” has the meaning assigned to such term in Section 6.05.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

“Auto-Renewal Letter of Credit” has the meaning set forth in Section
2.05(a)(viii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency Rate
plus 1% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing

 

-3-



--------------------------------------------------------------------------------

some loans, which may be priced at, above, or below such announced rate. Any
change in such prime rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or, other than
for purposes of the definitions of Change of Control and Continuing Directors,
any duly authorized committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which, if in writing, shall be in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Broker-Dealer Subsidiary” means any Subsidiary that is registered as a
broker-dealer pursuant to Section 15 of the Exchange Act (as in effect from time
to time) or that is regulated as a broker-dealer or underwriter under any
foreign securities law.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws, rules,
regulations, ordinances, codes or administrative or judicial authorities of, or
in fact are closed in, (a) New York City, (b) Stockholm, Sweden (solely with
respect to notices of borrowing under Section 2.03) or (c) the state in the
United States where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

-4-



--------------------------------------------------------------------------------

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. It
is understood that with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting on the definitions
and covenants herein, GAAP as in effect on the Closing Date shall be applied.

“Cash Collateral” has the meaning set forth in Section 2.05(e).

“Cash Collateralize” has the meaning set forth in Section 2.05(e).

“Cash Equivalents” means any of the following types of investments:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated, at the time of acquisition
thereof, at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than 180 days from the date of acquisition thereof;

(d)    investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that, at the time of acquisition thereof, have the
highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition; and

 

-5-



--------------------------------------------------------------------------------

(e)    such other investments as may be agreed to from time to time between the
Borrower and the Administrative Agent.

“Change in Control” means:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rules
13d—3 and 13d—5 under the Exchange Act), directly or indirectly, of Equity
Interests in the Borrower representing either (x) more than 35% of the aggregate
ordinary voting power (it being understood that to the extent that Equity
Interests in the Borrower held by any such person or group are disregarded for
ordinary voting purposes pursuant to the terms of the Borrower’s Organizational
Documents, such Equity Interests shall not be included for purposes of
determining whether the threshold set forth in this subclause (x) has been met)
or (y) more than 50% of the aggregate equity value represented by the issued and
outstanding Equity Interests in the Borrower, or

(b)    the occupation of a majority of the seats (other than vacant seats) on
the Board of Directors of the Borrower by Persons who are not Continuing
Directors; or

(c)    the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in any indenture or agreement in respect of Material
Indebtedness of the Borrower or any Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. It is understood and
agreed that (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines and directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

“Charges” has the meaning set forth in Section 9.13.

“Class,” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving A Loans or
Revolving B Loans, (b) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving A Commitment or Revolving B Commitment,
and (c) when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.

“Clearing House” means each Subsidiary of the Borrower that reconciles, settles,
adjusts and clears contracts on an exchange of the Borrower or any of its
Subsidiaries or any other exchange in respect of which the Borrower or any of
its Subsidiaries has equivalent authority, as the case may be, subject, as
applicable, to the rules of any exchange which is qualified to clear trades
through such Clearing House.

“Clearing Member” means a firm qualified to clear trades through any Clearing
House.

 

-6-



--------------------------------------------------------------------------------

“Clearing Operations” means the business relating to clearing, depository and
settlement operations conducted by any Subsidiary.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Closing Date” means the first Business Day on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date hereof.

“Closing Fee” has the meaning assigned to such term in Section 2.10(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, (ii) to the extent
included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) any break funding payment made pursuant to
Section 2.14.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
non-cash charges for such period, (v) non-recurring, infrequent or unusual
charges (subject to clause (e)(ii)(B) of Item 10 of Regulation S-K under the
Securities Act of 1933) incurred during such period, including, without
limitation, with respect to restructurings, headcount reductions or other
similar actions, including severance charges in respect of employee
terminations, costs, expenses or amounts paid in connection with litigation,
investigations, fines, settlements and judgments, in an aggregate amount
pursuant to this clause (v) not to exceed the greater of (1) $60,000,000 and
(2) five percent (5.0%) of Consolidated EBITDA for such period (calculated
without giving effect to this clause (v)), (vi) non-cash expenses resulting from
the grant of stock options, restricted stock units, performance stock units or
other equity-related incentives or benefits to any director, officer or employee
of the Borrower or any Subsidiary pursuant to a written plan or agreement
approved by the Board of Directors of the Borrower, (vii) non-cash charges
attributable to impairment of goodwill or other intangible assets or impairment
of long-lived assets, (viii) the aggregate amount of all deferred financing fees
and expenses incurred during such period in connection with the Transactions,
all non-recurring fees and expenses (excluding interest charges) paid during
such period in connection with the Transactions (including, without limitation,
fees and expenses incurred in connection with the issuance or extinguishment of
debt incurred in connection with the Transactions) and related fees and expenses
paid to advisors (but excluding integration and restructuring charges incurred
or paid in connection with the Transactions), (ix) integration and restructuring
expenses and charges incurred during such period in connection with Acquisitions
in an aggregate amount not to exceed the greater of (1) $100,000,000 and (2) ten
percent (10.0%) of Consolidated EBITDA for such period (calculated without

 

-7-



--------------------------------------------------------------------------------

giving effect to this clause (ix)), set forth in reasonable detail and certified
by a Financial Officer of the Borrower, (x) any costs, fees and expenses
incurred in connection with any actual or proposed Acquisition, merger, joint
venture, issuance of Equity Interests or Equity Equivalents, issuance or
prepayments of Indebtedness, disposition or investment not prohibited hereby, in
each case whether or not consummated, and (xi) expenses and charges incurred
during such period in connection with natural disasters, catastrophes and other
force majeure events, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, the sum of (i) any cash
disbursements during such period that relate to non-cash charges or losses added
to Consolidated Net Income pursuant to clause (a)(iv) or (a)(vi) of this
definition in any prior period, (ii) any non-recurring gains for such period
resulting from natural disasters, catastrophes and other force majeure events
(including as a result of the receipt of casualty insurance proceeds), (iii) any
non-cash gains for such period, (iv) any income relating to defined benefits
pension or post-retirement benefit plans and (v) all gains during such period
resulting from the sale or disposition of any asset of the Borrower or any
Subsidiary outside the ordinary course of business, all determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the net
income (or loss) of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
Organizational Documents or any agreement or instrument (other than a Loan
Document) or any Requirement of Law applicable to such Subsidiary (provided that
there shall not be excluded from Consolidated Net Income such part of net income
that is used or designated as being available to satisfy regulatory capital or
liquidity requirements imposed on any Subsidiary of the Borrower by any
Governmental Authority or pursuant to any Requirement of Law), and (b) the net
income (or loss) of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting), except
to the extent of the amount of cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary (except to the extent the income
(or loss) of such Subsidiary would be excluded from Consolidated Net Income
pursuant to clause (a) of this proviso) during such period.

“Continuing Director” means (a) any member of the Board of Directors of the
Borrower who was a member of the Board of Directors of the Borrower on the date
of this Agreement and (b) any individual who becomes a member of the Board of
Directors of the Borrower after the date of this Agreement if such individual
was appointed, elected, nominated or approved for election to the Board of
Directors of the Borrower with the affirmative vote of at least a majority of
the directors then still in office.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.

“Danish Kroner” means the lawful currency of Denmark.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies

 

-8-



--------------------------------------------------------------------------------

differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level of the Debt Rating
that is one level higher than the Pricing Level of the lower Debt Rating shall
apply; (c) if the Borrower has only one Debt Rating, the Pricing Level that is
one level lower than that of such Debt Rating shall apply; and (d) if the
Borrower does not have any Debt Rating, Pricing Level 5 shall apply.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default,” as determined by the Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests), in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation, on a fixed date or otherwise, prior to the date that is 91 days
after the Maturity Date (other than upon payment in full of the Obligations,
reduction of the LC Exposure to zero and termination of the Commitments or upon
a “change in control”; provided that any payment required pursuant to a “change
in control” is contractually subordinated in right of payment to the Obligations
on terms reasonably satisfactory to the Administrative Agent and such
requirement is not applicable in more circumstances than pursuant to the change
of control provisions in the Senior Notes Indentures as of the date hereof), or
(b) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests.

“Documentation Agents” means HSBC Bank USA, N.A., Industrial and Commercial Bank
of China, New York Branch and TD Bank, N.A., each in its capacity as a
documentation agent for the Facilities.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-9-



--------------------------------------------------------------------------------

EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, or the generation, management, Release or
threatened Release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests, and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable.

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) with respect to any
Plan, a failure to satisfy the minimum funding standard under Section 412 of the
Code and Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding

 

-10-



--------------------------------------------------------------------------------

standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (i) the withdrawal of the Borrower or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA) or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a)    for any Interest Period with respect to a Eurocurrency Loan denominated
in Dollars, Euros, or Sterling, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b)    for any Interest Period with respect to a Eurocurrency Loan denominated
in Swedish Krona, the rate per annum equal to the Stockholm Interbank Offered
Rate (“STIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Stockholm, Sweden time) on the Rate Determination Date with a term equivalent
to such Interest Period;

(c)    for any Interest Period with respect to a Eurocurrency Loan denominated
in Danish Kroner, the rate per annum equal to the Copenhagen Interbank Offered
Rate (“CIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent as currently published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

-11-



--------------------------------------------------------------------------------

(d)    for any Interest Period with respect to a Eurocurrency Loan denominated
in Norwegian Kroner, the rate per annum equal to the Norwegian Interbank Offered
Rate (“NIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 12:00 p.m.
(London time) on the Rate Determination Date with a term equivalent to such
Interest Period;

(e)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; and

(f)    for any interest calculation with respect to a Eurocurrency Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“CDOR Page” (or any display substituted therefore) of Reuters Monitor Money
Rates Service Reuters Screen, or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion or a comparable successor rate, which rate is
approved by the Administrative Agent as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 12:00 p.m. (Toronto time) on the Rate Determination Date with a term
equivalent to such Interest Period

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further
that if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) any Taxes imposed on or
measured by its net income or overall gross income, capital, net worth or
similar Taxes imposed on it in lieu of or as an adjunct to net or overall gross
income taxes (including, for the avoidance of doubt, the Massachusetts corporate
excise tax within the meaning of Massachusetts General Laws Ch. 63, Section 39),
or franchise Taxes imposed, in each case, by a jurisdiction as a result of such
recipient being organized or resident in, maintaining a lending office in, doing
business in or having another present or former connection with, such
jurisdiction (other than any business or connection arising (or deemed to arise)
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transactions pursuant to, or enforced, any
Loan Documents); (b) any branch profits Taxes under Section 884(a) of the Code,
or any similar Taxes, imposed by any jurisdiction described in clause (a)

 

-12-



--------------------------------------------------------------------------------

above, (c) in the case of a Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.17(b)), any U.S. federal withholding Tax that
(i) is imposed pursuant to any Requirement of Laws in effect at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.15(a), or (ii) is attributable to such Lender’s
failure to comply with Section 2.15(e) and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of November 24,
2014, as amended, among the Borrower, Bank of America as administrative agent,
swingline lender and issuing bank, and the other lenders party thereto.

“Existing Letters of Credit” means each Letter of Credit which would be
outstanding under the Existing Credit Agreement on the Closing Date and listed
on Schedule 2.05.

“Facilities” means the credit and loan facilities provided for in this Agreement
pursuant to the Revolving A Facility and the Revolving B Facility, and
“Facility” shall refer to either one of them as the context requires.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), any intergovernmental
agreement entered into implementing such Sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to intergovernmental
agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate as
determined above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

“Fee Letter” means the fee letter, dated as of March 27, 2017, by and among the
Borrower and the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

-13-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized under the laws of the United States of America, any
state thereof or the District of Columbia.

“Funded Indebtedness” means, with respect to any Person;

(a)    all obligations of such Person for borrowed money;

(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding trade accounts payable and other accrued
obligations, in each case incurred in the ordinary course of business);

(d)    all Funded Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Funded Indebtedness secured thereby has been assumed;

(e)    all Guarantees by such Person of Funded Indebtedness of others;

(f)    all Capital Lease Obligations of such Person; and

(g)    all drafts drawn (to the extent unreimbursed) under any letter of credit,
letter of guaranty or bankers’ acceptance for the account of such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Funded Indebtedness” shall not include contingent post-closing purchase
price adjustments or earn-outs to which the seller in any Acquisition may become
entitled and (ii) the amount of Funded Indebtedness for which recourse is
limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to the lesser of (x) such specified amount and
(y) the fair market value of such identified asset as determined by such Person
in good faith. For the avoidance of doubt, Qualified Equity Interests shall not
be deemed Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America; provided that the Borrower may make a one-time election to switch to
IFRS, if permitted to do so by the SEC in the Borrower’s filings with the SEC,
and following such election and the notification in writing to the
Administrative Agent by the Borrower thereof, “GAAP” shall mean IFRS. After such
election, the Borrower cannot subsequently elect to report under generally
accepted accounting principles in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

-14-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.05(a)(x).

“IFRS” means the International Financial Reporting Standards issued and/or
adopted by the International Accounting Standards Board, as in effect from time
to time.

“Incremental Facility Amendment” means an amendment pursuant to Section 2.18
creating Incremental Revolving Commitments.

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.18(b).

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid by such Person
(excluding any obligations in respect of cash deposits by any Clearing Member
(as defined below) for margin, any default fund or otherwise in the ordinary
course of business), (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others (other than any Guarantee provided by (x) any Clearing
House (as defined below) to Clearing Members in the ordinary course of business
for their obligations to one another or (y) to the extent considered
Indebtedness, the Borrower or any Subsidiary to any other Person providing a
clearing arrangement in connection with the fixed income trading business of the
Borrower and its Subsidiaries), (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person as an account party in respect of
letters of credit and letters of guaranty (but only to the extent drawn and not
reimbursed) and (j) all obligations of such Person in respect of bankers’
acceptances (but only to the extent drawn and not reimbursed). The Indebtedness
of any Person shall include the Indebtedness

 

-15-



--------------------------------------------------------------------------------

of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, (i) the term “Indebtedness” shall not
include contingent post-closing purchase price adjustments or earn-outs to which
the seller in any Acquisition may become entitled and (ii) the amount of
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to the lesser of
(x) such specified amount and (y) the fair market value of such identified asset
as determined by such Person in good faith. For the avoidance of doubt,
Qualified Equity Interests shall not be deemed Indebtedness and “Indebtedness”
shall not include (a) with respect to the transfer of positions and related
margin from a suspended Clearing Member to another Clearing Member or the
liquidation of any suspended or non-performing Clearing Member’s positions and
related margin, obligations of the Borrower or a Subsidiary thereof to make a
transfer in cash in respect of margin related to such suspended or
non-performing Clearing Member’s positions, and (b) with respect to any Clearing
House, any transaction with respect to which such entity is a party solely in
its capacity as a central counterparty.

“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most-recently ended prior to such date for which
financial statements have been or were required to be delivered pursuant to
clause (a) or (b) of Section 5.01).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of such Loan and (b) with respect to any Eurocurrency Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurocurrency Borrowing with an Interest Period of
more than three months’ duration, each Business Day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date of such Loan.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period reasonably satisfactory to the Administrative
Agent that is twelve months or less if, at the time of the relevant Borrowing,
all Lenders participating therein agree in writing to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period for
any Borrowing shall extend past the Maturity Date for the Loans included in such
Borrowing. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

-16-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment (in one transaction or a series of transactions) by such Person,
whether by means of (a) the purchase or other acquisition (including pursuant to
any merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) of any Equity Interests or Equity Equivalents in or evidences of
Indebtedness or other securities of another Person (including any option,
warrant or other right to acquire any of the foregoing), (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable Issuing Bank and the Borrower (or any Subsidiary) or in favor
of such Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means (a) initially, Bank of America, in its capacity as the
issuer of Letters of Credit hereunder, and (b) any other Revolving Lender that
becomes an Issuing Bank in accordance with Section 2.05(i), Article VIII or
Section 9.04(f), in each case, in its capacity as an issuer of Letters of Credit
hereunder. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Bookrunning Managers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Investment Banking, Skandinaviska
Enskilda Banken AB (publ.), Mizuho Bank, Ltd., Nordea Bank AB (publ), New York
Branch and Wells Fargo Securities, LLC, in their capacities as joint bookrunning
managers.

“Judgment Currency” has the meaning assigned to such term by Section 9.16.

“LC Advance” means, with respect to each Revolving Lender, such Lender’s funding
of its participation in any LC Borrowing in accordance with its Applicable
Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Loan. All LC Borrowings shall be denominated
in Dollars.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the aggregate Tranche A LC
Exposures and the aggregate Tranche B LC Exposures.

 

-17-



--------------------------------------------------------------------------------

“Lender Default” means (i) the refusal (which may be given verbally or in
writing) which has not been retracted or failure of any Lender to (x) make
available its portion of any incurrence of Revolving Loans pursuant to
Section 2.01 or (y) make available any required LC Advance in accordance with
Section 2.05(a), which refusal or failure is not cured within one Business Day
after the date of such refusal or failure; (ii) the failure of any Lender to pay
over to the Administrative Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute; or (iii) a Lender has
admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event.

“Lender-Related Distress Event” mean, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, (a) a voluntary or involuntary case is instituted with
respect to such Distressed Person under the Bankruptcy Code of the United States
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or other debtor relief laws of the United States or any other
applicable jurisdiction from time to time in effect and affecting the rights of
creditors generally, (b) a custodian, conservator, receiver or similar official
is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, (c) such Distressed Person is subject to a forced
liquidation, (d) such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt or (e) such Distressed Person becomes
subject of a Bail-in Action; provided that a Lender-Related Distress Event shall
not be deemed to have occurred solely by virtue of the ownership or acquisition
of any Equity Interest in any Lender or any person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or pursuant to an
Incremental Facility Amendment, unless and until (a) any such Person ceases to
be a party hereto pursuant to Section 9.04 or (b) the Commitments, if any, held
by such Person have been terminated and the Obligations (other than contingent
Obligations with respect to which no claim has been made), if any, owing to such
Person have been paid in full.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.

“Leverage Ratio” means as of any date, the ratio of (a) Total Indebtedness as of
such date minus the lesser of (i) cash and cash equivalents (determined in
accordance with GAAP) of the Borrower and the Subsidiaries, other than cash and
cash equivalents not readily available for use by the Borrower in its discretion
(including customer-segregated cash and cash equivalents and cash and cash
equivalents required by applicable law or regulatory requirement to be
maintained as such by the Borrower or any Subsidiary), and (ii) $150,000,000, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter of the Borrower most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

-18-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Issuer Document, any Incremental
Facility Amendment, each Additional Borrower Agreement (and any related
guarantee by the Borrower pursuant to Section 1.10) and, solely for purposes of
clause (e) of Article VII, the Fee Letter.

“Loans” means the Revolving Loans.

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under any Loan Document or (c) the rights of or
remedies available to the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than any Obligations), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Material Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Material Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Material Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Subsidiaries (i) which the Borrower has elected to treat as a
Material Subsidiary, (ii) (a) whose total assets (on a consolidated basis with
its subsidiaries) at the last day of the relevant fiscal year (individually or
in the aggregate) were greater than 10.0% of the consolidated total assets of
the Borrower and the Subsidiaries at such date or (b) whose operating income
(calculated in a manner consistent with the public filings of the Borrower) for
the most recently ended fiscal year for which financial statements have been
delivered pursuant to Section 5.01(a) (individually or in the aggregate) are
greater than 10.0% of the consolidated operating income of the Borrower and the
Subsidiaries for such fiscal year or (iii) which is an Additional Borrower;
provided that at no time shall the total consolidated assets or operating income
of all Subsidiaries that are not Material Subsidiaries in reliance on clause
(ii) above exceed, at such time, 10.0% of the consolidated total assets or 10.0%
of the operating income, respectively, of the Borrower and its Subsidiaries and
if either such aggregate threshold is exceeded then the Borrower shall designate
a sufficient number of Subsidiaries which would not constitute Material
Subsidiaries under clause (ii) above as Material Subsidiaries such that neither
such aggregate threshold is exceeded. For the avoidance of doubt, for purposes
of determining whether any Subsidiary is a Material Subsidiary for purposes of
clauses (f), (g), (h), (i), (j) or (k) of Article VII (any such determination
that any Subsidiary does not constitute a Material Subsidiary for such purposes,
a “Specified Exception”), all Subsidiaries as to which the Borrower has
previously relied on a Specified Exception shall be aggregated (based on the
calculation of the amounts set forth in clause (ii) of the preceding sentence as
of the time such Specified Exception was relied on with respect to each such
Subsidiary) for purposes of determining whether a Subsidiary is a Material
Subsidiary for purposes of such Specified Exception (e.g., if on March 1, 2018,
a Subsidiary which accounted for 6.0% of the Borrower’s consolidated assets as
of December 31, 2017 and 6.0% of the Borrower’s operating income for the year
ended December 31, 2017 becomes subject to a proceeding described in clause
(h) of Article VII, then for purposes of determining whether a second Subsidiary
is a “Material Subsidiary” for purposes of Article VII on March 1, 2018, if such
second Subsidiary accounted for 4% of the Borrower’s consolidated

 

-19-



--------------------------------------------------------------------------------

assets as of December 31, 2017 and 4% of the Borrower’s operating income for the
year ended December 31, 2017, such second Subsidiary would not be a “Material
Subsidiary” for purposes of Article VII but if such second Subsidiary accounted
for 4.5% of the Borrower’s consolidated assets as of December 31, 2017 and/or
4.5% of the Borrower’s operating income for the year ended December 31, 2017,
then such second Subsidiary would constitute a “Material Subsidiary” for
purposes of Article VII).

“Maturity Date” means April 25, 2022.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding six Plan
years made or accrued an obligation to make contributions.

“Non-ABR Lender” means any Lender that does not extend credit based on a U.S.
“prime rate” or Federal Funds Rate in the ordinary course of its business.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Nonrenewal Notice Date” has the meaning set forth in Section 2.05(a)(viii).

“Norwegian Kroner” means the lawful currency of the Kingdom of Norway.

“Obligations” means (a) the due and punctual payment by the Borrower (and the
Additional Borrowers, if any) of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans under this Agreement paid equally and
ratably, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, in each case, free and clear and without
deduction for any Indemnified Taxes or Other Taxes, (ii) each payment required
to be made by the Borrower (and the Additional Borrowers, if any) under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest and fees thereon
and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower (and the Additional Borrowers, if any) to the
Administrative Agent or any of the Lenders under this Agreement and each of the
other Loan Documents, paid equally and ratably, including obligations to pay
fees (including participation and commitment fees), expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual performance of all other obligations of the Borrower
(and the Additional Borrowers, if any) under or pursuant to this Agreement and
each of the other Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

-20-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, property or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, excluding any such Tax imposed as a result of an
assignment (other than an assignment made at the request of the Borrower
pursuant to Section 2.17(b)) by a Lender (an “Assignment Tax”), if such
Assignment Tax is imposed as a result of the assignor or assignee being
organized in or having its principal office or applicable lending office in the
taxing jurisdiction, or as a result of any other present or former connection
between the assignor or assignee and the taxing jurisdiction, other than any
connection arising from having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date; and (ii) with respect to any Letter of Credit or LC Disbursement
on any date, the Dollar Equivalent of the aggregate outstanding amount of such
Letter of Credit or LC Disbursement on such date after giving effect to any
issuance or amendment of any Letter of Credit occurring on such date, any
drawing under any Letter of Credit occurring on such date and any other changes
in the aggregate amount of the LC Exposure as of such date, including as a
result of any reimbursements by or on behalf of the Borrower of LC
Disbursements.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or an Issuing Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in good faith by appropriate
proceedings;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in good faith by appropriate proceedings;

 

-21-



--------------------------------------------------------------------------------

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, pension liabilities, unemployment
insurance and other social security laws or regulations or other
insurance-related obligations (including, without limitation, pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g)    Liens deemed to exist in connection with Permitted Investments in
repurchase agreements;

(h)    Liens arising in connection with ordinary course non-speculative hedging
arrangements and bankers’ Liens granted in the ordinary course of business
relating to the operation of bank accounts maintained by the Borrower or its
Subsidiaries or as part of letter of credit transactions and Liens granted in
customary escrow arrangements on sales and acquisitions not prohibited by this
Agreement;

(i)    any netting or setoff arrangement entered into by the Borrower or any of
its Subsidiaries in the ordinary course of its banking arrangements or in
connection with the cash pooling activities of the Borrower and its Subsidiaries
entered into in the ordinary course of business;

(j)    customary Liens over goods, inventory or documents of title where the
shipment or storage price is financed by a documentary credit;

(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(l)    Liens constituting contractual rights of setoff under agreements with
customers, in each case, entered into in the ordinary course of business; and

(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means investments that comply with the Borrower’s
Investment Policy as disclosed to the Administrative Agent on the Closing Date,
as such Investment Policy may be modified from time to time by the Borrower;
provided that the Borrower’s Investment Policy shall not be modified in any
manner that would or would reasonably be expected to materially and adversely
affect the interests or remedies of the Administrative Agent or the Lenders
without the prior written consent of the Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Person” means any natural person or entity, including any corporation, limited
liability company, trust, joint venture, association, company, partnership or
Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Pricing Level” means the relevant level listed under the column “Pricing Level”
in the grid in the definition of “Applicable Rate”.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
that such calculation shall give pro forma effect to all Restricted Payments,
creation or incurrence of Liens or Acquisitions, all issuances, incurrences or
assumptions and all repayments of Indebtedness (with any such Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) and all sales, transfers or other dispositions of any material assets
outside the ordinary course of business that have occurred since the beginning
of the four consecutive fiscal quarter period of the Borrower most-recently
ended on or prior to such date for which financial statements have been or were
required to be delivered pursuant to paragraph (a) or (b) of Section 5.01 as if
they occurred on the first day of such four consecutive fiscal quarter period
(including cost savings resulting from headcount reductions, facility closings
or similar restructurings to the extent such cost savings (a) would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
of 1933, as amended, as interpreted by the Staff of the SEC, and as certified by
a Financial Officer or (b) have been realized or for which the steps necessary
for realization have been taken, and as certified by a Financial Officer).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning set forth in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Refinancing” has the meaning assigned to such term in Section 4.01(a)(vii).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulated Subsidiary” means (i) any Broker-Dealer Subsidiary, (ii) any
Subsidiary regulated as an insurance company or clearinghouse, and (iii) any
Subsidiary whose dividends may be restricted, other

 

-23-



--------------------------------------------------------------------------------

activities undertaken by such Subsidiary may be limited or other regulatory
actions with respect to such Subsidiary may be taken, in each case by applicable
Governmental Authorities in the event that such Subsidiary does not maintain
capital at the level required by applicable Governmental Authorities.

“Related Indemnified Person” has the meaning assigned to such term in Section
9.03(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and,
without duplication, unused Commitments, collectively, representing more than
50% of the aggregate Revolving Exposures and, without duplication, unused
Commitments at such time; provided that the unused Revolving Commitments and
Revolving Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, official guidance, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of the
Borrower, (b) as to any document delivered on the Closing Date (or, in
connection with the closing of any amendment, amendment and restatement,
supplement or other modification pursuant to which a certificate of a secretary
or assistant secretary is required to be delivered), any secretary or assistant
secretary of the Borrower, (c) solely for purposes of notices given under
Article II, any other officer or employee of the Borrower expressly designated
as a “Responsible Officer” for purposes of the Loan Documents by any other
Responsible Officer in a written notice to the Administrative Agent and (d) any
other officer or employee of the Borrower designated as a “Responsible Officer”
for purposes of the Loan Documents in or pursuant to a written agreement between
the Borrower and the Administrative Agent in connection with the Loan Documents.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower, (c) any option, warrant or other right to acquire any
such Equity Interests in the Borrower, or (d) any other payment on account of
any return of capital to the Borrower’s stockholders (or the equivalent
thereof), in each case, other than through the issuance of Qualified Equity
Interests. For the avoidance of doubt, (i) payments with respect to Indebtedness
convertible into Equity Interests shall not be deemed to be Restricted Payments
and (ii) the issuance of any common stock of the Borrower as grants or awards of
restricted

 

-24-



--------------------------------------------------------------------------------

stock units or performance stock units in accordance with stock option or stock
ownership plans, employment agreements, incentive plans or other benefit plans
approved by the Borrower’s Board of Directors for management, directors, former
directors, employees and former employees of the Borrower and the Subsidiaries
do not constitute Restricted Payments.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.03 and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by an
Issuing Bank under any Letter of Credit denominated in an Alternative Currency
and (iv) such additional dates as the Administrative Agent or an Issuing Bank
shall reasonably determine or the Required Lenders shall reasonably require.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving A Commitment” means, with respect to each Revolving A Lender, the
commitment, if any, of such Revolving A Lender to make Revolving A Loans and to
acquire participations in Tranche A Letters of Credit hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Revolving A
Lender’s Revolving A Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Revolving A Lender pursuant
to Section 9.04 or pursuant to any Incremental Facility Amendment. The initial
amount of each Revolving A Lender’s Revolving A Commitment is set forth on
Schedule 2.01 to this Agreement, or in the Assignment and Assumption pursuant to
which such Revolving A Lender shall have assumed its Revolving A Commitment, as
the case may be. The initial aggregate amount of the Revolving A Lenders’
Revolving A Commitments is $670,000,000.

“Revolving A Exposure” means, with respect to any Revolving A Lender at any
time, the sum of the Outstanding Amount of such Revolving A Lender’s Revolving A
Loans and its Tranche A LC Exposure at such time.

“Revolving A Facility” means the Revolving A Commitments and the extension of
credit made hereunder by the Revolving A Lenders.

“Revolving A Lender” means a Lender with a Revolving A Commitment or, if the
Revolving A Commitments have terminated or expired, a Lender with Revolving A
Exposure.

“Revolving A Loan” means a Loan made pursuant to Section 2.01(i).

“Revolving B Commitment” means, with respect to each Revolving B Lender, the
commitment, if any, of such Revolving B Lender to make Revolving B Loans and to
acquire participations in Tranche B Letters of Credit hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Revolving B
Lender’s Revolving B Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Revolving B Lender pursuant
to Section 9.04 or pursuant to any Incremental Facility Amendment. The initial
amount of each Revolving B Lender’s Revolving B Commitment is set forth on
Schedule 2.01 to this Agreement, or in the Assignment and Assumption pursuant to
which such Revolving B Lender shall have assumed its Revolving B Commitment, as
the case may be. The initial aggregate amount of the Revolving B Lenders’
Revolving B Commitments is $330,000,000.

 

-25-



--------------------------------------------------------------------------------

“Revolving B Exposure” means, with respect to any Revolving B Lender at any
time, the sum of the Outstanding Amount of such Revolving B Lender’s Revolving B
Loans and its Tranche B LC Exposure at such time.

“Revolving B Facility” means the Revolving B Commitments and the extension of
credit made hereunder by the Revolving B Lenders.

“Revolving B Lender” means a Lender with a Revolving B Commitment or, if the
Revolving B Commitments have terminated or expired, a Lender with Revolving B
Exposure.

“Revolving B Loan” means a Loan made pursuant to Section 2.01(ii).

“Revolving Commitment” means a Revolving A Commitment and/or a Revolving B
Commitment, as the context requires.

“Revolving Exposure” means the Revolving A Exposure and/or the Revolving B
Exposure, as the context requires.

“Revolving Lender” means a Revolving A Lender and/or a Revolving B Lender, as
the context requires.

“Revolving Loan” means a Revolving A Loan and/or a Revolving B Loan, as the
context requires.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.“Sanction(s)” means any sanction administered or enforced by the United
States federal government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury and, solely
with respect to the definition of “Designated Jurisdiction,” the government of
Canada (including Canadian Economic Sanctions and Export Control Laws), the
Swedish Financial Supervisory Authority and European Economic Area.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Senior Notes” means any senior unsecured notes of the Borrower issued under any
Senior Notes Indenture.

“Senior Notes Indenture” means the (i) Indenture, dated as of January 15, 2010,
between the Borrower and the trustee party thereto, as supplemented by the First
Supplemental Indenture, dated as of January 15, 2010 and the Second Supplemental
Indenture, dated as of December 21, 2010 and (ii) the

 

-26-



--------------------------------------------------------------------------------

Indenture, dated as of June 7, 2013, between the Borrower and the trustee party
thereto, as supplemented by the First Supplemental Indenture, dated as of
June 7, 2013, the Second Supplemental Indenture, dated as of May 29, 2014, the
Third Supplemental Indenture, dated as of May 20, 2016 and the Fourth
Supplemental Indenture, dated as of June 7, 2016, in each case, as may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swedish Kronor” means the lawful currency of the Kingdom of Sweden.

“Syndication Agents” means JPMorgan Chase Bank, N.A., Investment Banking,
Skandinaviska Enskilda Banken AB (publ.), Mizuho Bank, Ltd., Nordea Bank AB
(publ), New York Branch and Wells Fargo Bank, National Association, each in its
capacity as a syndication agent for the Facilities.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

-27-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
withholdings or similar charges or deductions now or hereafter imposed, levied,
collected or withheld by any Governmental Authority, and any interest, penalties
or additions to tax related thereto.

“Total Indebtedness” means, without duplication, as of any date, the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries included
as a liability on the balance sheet of the Borrower and its Subsidiaries,
determined on a consolidated basis, plus any guarantee of indebtedness of any
third party; provided that the term “Indebtedness” shall not include any of the
following or any guarantees thereof: (i) contingent obligations of the Borrower
or any Subsidiary as an account party or applicant in respect of any letter of
credit or letter of guaranty unless such letter of credit or letter of guaranty
supports an obligation that constitutes Indebtedness, (ii) any unfunded
commitment or (iii) any Indebtedness or Guarantees permitted by Section
6.01(viii), (ix) or (xii) and outstanding in reliance of any such Section.

“Tranche A LC Exposure” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Tranche A Letters of Credit
plus the aggregate of all Unreimbursed Amounts in respect of Tranche A Letters
of Credit, including all LC Borrowings in respect of Tranche A Letters of
Credit. For purposes of computing the amount available to be drawn under any
Tranche A Letter of Credit, the amount of such Tranche A Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Tranche A Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Tranche A Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn. The
Tranche A LC exposure of any Revolving A Lender at any time shall be its
Applicable Percentage of the aggregate Tranche A LC Exposure at such time.

“Tranche A Letter of Credit” means any Letter of Credit issued under the
Revolving A Facility.

“Tranche B LC Exposure” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Tranche B Letters of Credit
plus the aggregate of all Unreimbursed Amounts in respect of Tranche B Letters
of Credit, including all LC Borrowings in respect of Tranche B Letters of
Credit. For purposes of computing the amount available to be drawn under any
Tranche B Letter of Credit, the amount of such Tranche B Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Tranche B Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Tranche B Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn. The
Tranche B LC exposure of any Revolving B Lender at any time shall be its
Applicable Percentage of the aggregate Tranche B LC Exposure at such time.

“Tranche B Letter of Credit” means any Letter of Credit issued under the
Revolving B Facility.

“Transaction Costs” means all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents to which it is to be a party, (b) the Refinancing and
(c) the payment of the Transaction Costs.

 

-28-



--------------------------------------------------------------------------------

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“UK ESOP Program” means any program in which any Subsidiary acts as an
intermediary in the UK for customers’ exercise of employee stock option programs
and/or equivalent incentive schemes that the customers have for its employees.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA over the current value of that Plan’s assets,
determined in accordance with the assumptions used for funding the Plan pursuant
to Section 412 of the Code for the applicable plan year.

“Unreimbursed Amount” has the meaning specified in Section 2.05(a)(x).

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) shares issued to foreign nationals to the extent required by
applicable law) are, as of such date, owned, controlled or held by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03    Terms Generally; Times of Day. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless otherwise indicated or the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and

 

-29-



--------------------------------------------------------------------------------

effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.” Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including any
election by the Borrower to operate under IFRS) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change or election shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

SECTION 1.05    Pro Forma Calculations. For purposes of any determination of the
Interest Coverage Ratio or Leverage Ratio pursuant to Section 2.18 or any
covenant set forth in Article VI: for any period during which any Acquisition or
any sale, transfer or other disposition of any material assets outside the
ordinary course of business occurs (or has occurred since the last day of such
period), the calculation of the Leverage Ratio with respect to such period for
such purpose shall be made on a Pro Forma Basis.

SECTION 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated
amount, or the Dollar Equivalent of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount, or the Dollar Equivalent thereof,
the amount of such Letter of Credit shall be deemed to be the maximum stated
amount, or the Dollar Equivalent of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount, or the Dollar
Equivalent is in effect at such times.

SECTION 1.07    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Revolving Exposure and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or such Issuing Bank, as
applicable; provided that for purposes of determining compliance with any
Dollar-denominated restriction on (x) the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a currency
other than Dollars shall be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness is incurred, in the case of term
debt, or first committed, in the case of revolving credit date; provided that,
if indebtedness is incurred

 

-30-



--------------------------------------------------------------------------------

to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a currency other than Dollars, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased; and (y) the making of any investment, the Dollar-equivalent amount of
any investment denominated in a currency other than Dollars shall be calculated
based on the relevant currency exchange rate in effect on the date such
investment was made.

(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be.

SECTION 1.08    Additional Alternative Currencies.

(a)    The Borrower may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Loans, such request shall be
subject to the approval of the Administrative Agent and the Revolving Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable Issuing Bank.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired credit extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Loans, the Administrative Agent shall promptly notify
each Revolving Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each Revolving Lender (in the case of any such request
pertaining to Eurocurrency Loans) or such Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., seven Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate
Revolving Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

(c)    Any failure by a Revolving Lender or Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or Issuing Bank, as the
case may be, to permit Eurocurrency Rate Revolving Loans to be made or Letters
of Credit to be issued in such requested currency. If the Administrative Agent
and all the Revolving Lenders consent to making Eurocurrency Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Revolving
Loans;

 

-31-



--------------------------------------------------------------------------------

and if the Administrative Agent and the applicable Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower.

SECTION 1.09    Change of Currency.

(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)    If applicable, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent (after
consultation with the Borrower) may from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may (after consultation with
the Borrower) from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

SECTION 1.10    Additional Borrowers.

Notwithstanding anything in Section 9.02 to the contrary, following the Closing
Date, the Borrower may request that one or more of its Foreign Subsidiaries that
is a Wholly-Owned Subsidiary be added as an additional borrower (the “Additional
Borrower”) under the Facilities by delivering to the Administrative Agent an
Additional Borrower Agreement executed by such Foreign Subsidiary and the
Borrower and specifying the proposed effective date thereof; provided that the
jurisdiction of organization of such Foreign Subsidiary shall be reasonably
satisfactory to each Lender. Such Foreign Subsidiary shall for all purposes of
this Agreement be a borrower hereunder no earlier than the latest of (i) twenty
(20) days (or such shorter period as the Administrative Agent may in its
discretion agree) after delivery of such Additional Borrower Agreement;
(ii) five (5) Business Days after receipt by the Lenders and the Administrative
Agent of such documentation and other information reasonably requested by the
Lenders or the Administrative Agent for purposes of complying with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations provided that there has been no written objection submitted by any
of the Lenders or the Administrative Agent within five (5) Business Days of the
date of receipt of such documentation and other information; (iii) the receipt
by the Administrative Agent and the Lenders of opinions of counsel relating to
such Additional Borrower Agreement (and the guarantee referred to below) in form
and substance reasonably satisfactory to the Administrative Agent and covering
such customary matters in connection therewith as may be requested by the
Administrative Agent; and

 

-32-



--------------------------------------------------------------------------------

(iv) if the applicable Additional Borrower is organized or incorporated in or
under the laws of, or for applicable Tax purposes is resident of or treated as
engaged in a trade or business in, any jurisdiction other than a jurisdiction in
or under the laws of which at least one then-existing Borrower is organized or
incorporated as of the date the Additional Borrower Agreement is delivered to
the Administrative Agent, the date of the effectiveness of an amendment of this
Agreement, which amendment must be as mutually agreed by the Administrative
Agent, the Borrower, such Additional Borrower and each Lender (including,
without limitation, Section 2.15 and the definition of “Excluded Taxes” and
whether a carve out for any “day one” Taxes is appropriate); provided that the
Borrower shall unconditionally guarantee the Obligations of any such Additional
Borrowers on a senior unsecured basis pursuant to a guarantee agreement in form
reasonably satisfactory to the Administrative Agent. Any obligations in respect
of borrowings by any Additional Borrower under this Agreement will constitute
“Obligations” for all purposes of the Loan Documents; provided that in no event
shall any Additional Borrower have any liability with respect to the Obligations
of the Borrower or any other Additional Borrower. Promptly following receipt of
any Additional Borrower Agreement the Administrative Agent shall send a copy
thereof to each Lender.

ARTICLE II

THE CREDITS

SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, (i) each Revolving A Lender severally agrees to make Revolving A Loans
denominated in Dollars or an Alternative Currency to the Borrower or, if
applicable, any Additional Borrower as elected by the Borrower pursuant to
Section 2.03 from time to time, on any Business Day during the Revolving
Availability Period, in an aggregate Outstanding Amount that will not result in
such Revolving A Lender’s Revolving A Exposure exceeding such Revolving A
Lender’s Revolving A Commitment or the aggregate Outstanding Amount of Revolving
Loans denominated in Alternative Currencies exceeding the Alternative Currency
Sublimit and (ii) each Revolving B Lender severally agrees to make Revolving B
Loans denominated in Dollars or an Alternative Currency to the Borrower or, if
applicable, an Additional Borrower, as elected by the Borrower pursuant to
Section 2.03 from time to time, on any Business Day during the Revolving
Availability Period, in an aggregate Outstanding Amount that will not result in
such Revolving B Lender’s Revolving B Exposure exceeding such Revolving B
Lender’s Revolving B Commitment or the aggregate Outstanding Amount of Revolving
Loans denominated in Alternative Currencies exceeding the Alternative Currency
Sublimit. Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow,
prepay, and reborrow Revolving Loans. Revolving Loans denominated in Dollars may
be ABR Loans or Eurocurrency Loans, as further provided herein, and Revolving
Loans denominated in Alternative Currencies must be Eurocurrency Loans, as
further provided herein.

SECTION 2.02    Funding of Loans. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

-33-



--------------------------------------------------------------------------------

SECTION 2.03    Requests for Borrowings.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
12:00 noon, New York City time, three (3) Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Loans denominated in
Dollars or any conversion of ABR Loans to Eurocurrency Loans, (ii) 12:00 noon,
New York City time, four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Loans denominated in an Alternative
Currency, (iii) 11:00 a.m., New York City time, on the requested date of any
Borrowing of ABR Loans under the Revolving A Facility, (iv) 3:00 p.m., New York
City time, on the requested date of any Borrowing of ABR Loans under the
Revolving B Facility (provided that any notice provided after 3:00 p.m., New
York City time, on any day will be deemed to have been provided at 8:00 a.m.,
New York City time on the next Business Day); provided, however, that if the
Borrower wishes to request Eurocurrency Loans (other than Eurocurrency Loans, if
any, made on the Closing Date) having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Loans shall be in an amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in
Section 2.05, each Borrowing of or conversion to ABR Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Borrowing Request (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing of Revolving Loans, a conversion of
Revolving Loans from one Type to the other, or a continuation of Eurocurrency
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the currency in which the
Loans to be borrowed are to be denominated, (v) the Type of Loans to be borrowed
or to which existing Revolving Loans are to be converted and (vi) if applicable,
the duration of the Interest Period with respect thereto, (vii) under which
Facility the Borrowing is to be made (or whether the aggregate amount of the
Loans requested should be divided between the Facilities on a pro rata basis).
If the Borrower fails to specify a Type of Loan in a Borrowing Request or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, ABR Loans (unless
the Loan being made or continued is denominated in an Alternative Currency, in
which case it shall be made or continued as a Eurocurrency Loan with an Interest
Period of one month). Any such automatic conversion to ABR Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Loans in any such Borrowing
Request, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurocurrency Loans denominated in an
Alternative Currency), it will be deemed to have specified an Interest Period of
one (1) month. If no currency is specified in a Borrowing Request, the requested
Borrowing shall be in Dollars.

 

-34-



--------------------------------------------------------------------------------

(b)    Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its pro
rata share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to ABR Loans or continuation of Loans denominated in an Alternative Currency
described in Section 2.03(a). In the case of each Borrowing, each applicable
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for Dollars or the
applicable Alternative Currency, as the case may be, not later than 1:00 p.m.,
New York City time, on the Business Day specified in the applicable Borrowing
Request; provided that, solely in the case of a Borrowing of ABR Loans under the
Revolving B Facility, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for Dollars within 90 minutes after receipt of notice from the
Administrative Agent (or, if later, by 9:30, a.m., New York City time, on the
required date of funding). Upon satisfaction of the conditions set forth in
Section 4.02 (and, with respect to Loans, if any, made on the Closing Date, the
conditions set forth in Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with such amount in immediately available
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date a Borrowing Request with respect
to a Borrowing of Revolving Loans is given by the Borrower, there are LC
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such LC Borrowings, and second, to the
Borrower as provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Loan. During the existence of an Event of Default, the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Loans.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that ABR Loans are outstanding, the
Administrative Agent shall notify the Borrower and the applicable Lenders of any
change in the Administrative Agent’s base rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at one time unless
otherwise agreed between the Borrower and the Administrative Agent.

(f)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the

 

-35-



--------------------------------------------------------------------------------

Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.03(f) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing and the
Administrative Agent shall promptly remit to Borrower any amounts previously
paid by Borrower in respect of such Borrowing under this Section 2.03. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(g)    Each Lender that is a lender under the Existing Credit Agreement hereby
waives the right to any payments pursuant to Section 2.14 of the Existing Credit
Agreement in connection with the Refinancing.

SECTION 2.04    Tranche Conversions.

(a)    The Borrower may request that any Lender (any such Lender, a “Specified
Lender”) convert all or a part of such Lender’s Revolving Commitment into a
Revolving Commitment of another Class. Each Specified Lender shall notify the
Borrower within five (5) Business Days of receipt of the Borrower’s request, in
writing, if and by what amount such Specified Lender is willing, in its sole
discretion, to so convert its Commitment to a Commitment of another Class.
Notwithstanding the foregoing, anything else provided herein or otherwise, if
any Specified Lender shall fail to notify the Borrower within such five Business
Day period, such Specified Lender shall be deemed to have declined such
requested conversion. Any such conversion of Commitments occurring pursuant to
this Section 2.04 shall be pursuant to a written agreement signed by the
Borrower, the converting Lender and the Administrative Agent and shall be
referred to herein as a “Tranche Conversion”; provided that no Tranche
Conversion shall be permitted unless, after giving effect thereto and to any
prepayment of Loans in connection therewith, the Revolving Exposure under each
Facility would not exceed the Revolving Commitments under such Facility.

(b)    In the event of any Tranche Conversion concerning a Lender who was a
Revolving B Lender prior to such conversion: (x) such Revolving B Lender’s
Revolving B Commitment shall automatically be converted into a Revolving A
Commitment in the same amount and (y) such Lender shall thereafter be considered
a “Revolving A Lender” for purposes hereof. In the event of any Tranche
Conversion concerning a Lender who was a Revolving A Lender prior to such
conversion: (x) such Revolving A Lender’s Revolving A Commitment shall
automatically be converted into a Revolving B Commitment in the same amount and
(y) such Lender shall thereafter be considered a “Revolving B Lender” for
purposes hereof.

(c)    In the event there are any Loans or LC Advances outstanding as of the
date of any Tranche Conversion, (i) the Borrower shall prepay (which prepayment
shall not be on a pro rata basis with the other Loans and LC Advances owing to
other Lenders under such Facility) all Loans and LC Advances under any Facility
owing to the Lender whose Revolving Commitment under such Facility is being
converted and (ii) the Lender whose Revolving Commitment under a Facility is
being converted to a Revolving Commitment under the other Facility shall
purchase at par from each of the other Lenders

 

-36-



--------------------------------------------------------------------------------

under the Facility to which such Lender’s Revolving Commitment is being
converted such principal amount of the outstanding Revolving Loans and LC
Advances of each such Lender as may be specified by the Administrative Agent so
that, after giving effect to all such purchases, each Borrowing and LC Advance
under such Facility is held on a pro rata basis by the Lenders thereunder in
accordance with their Applicable Percentages.

(d)    In connection with any Tranche Conversion pursuant to this Section 2.04,
the Alternative Currency Sublimit for each Facility shall be automatically
adjusted at the time of such Tranche Conversion so that the percentage obtained
by dividing the Alternative Currency Sublimit for such Facility by the total
Revolving Commitments under such Facility immediately following such Tranche
Conversion is equal to such percentage immediately after such Tranche
Conversion.

SECTION 2.05    Letters of Credit.

(a)    Discretionary Letters of Credit.

(i)    Subject to the terms and conditions set forth herein, (A) any Issuing
Bank may, in its sole discretion, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (x) from time to time on any
Business Day during the period from the Closing Date until the fifth Business
Day prior to the Maturity Date, issue Letters of Credit for the account of the
Borrower under any Revolving Facility (provided that any Letter of Credit may be
for the benefit of any Subsidiary of the Borrower) and to amend or renew Letters
of Credit previously issued by it, in accordance with this Section 2.05, and
(y) to honor drawings under the Letters of Credit and (B) the Revolving Lenders
under each Revolving Facility severally agree to participate in Letters of
Credit issued under such Revolving Credit Facility pursuant to this
Section 2.05; provided that no Issuing Bank shall make LC Credit Extensions with
respect to Letters of Credit, and Revolving Lenders shall not be obligated to
participate in Letters of Credit if, after giving effect to such LC Credit
Extension, (i) the Revolving Exposures would exceed the Revolving Commitments,
(ii) in the case of a Tranche A Letter of Credit, the aggregate principal amount
of the total Revolving A Exposures would exceed the total Revolving A
Commitments or (iii) in the case of a Tranche B Letter of Credit, the aggregate
principal amount of the total Revolving B Exposures would exceed the total
Revolving B Commitments, as applicable. Each request by the Borrower for an LC
Credit Extension shall be deemed to be a representation by the Borrower that the
LC Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period and subject to the consent of the applicable Issuing Bank,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)    No Issuing Bank shall issue or amend any Letters of Credit if:

(1)    subject to Section 2.05(a)(viii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless otherwise agreed by such Issuing Bank and the
Administrative Agent; or

(2)    the expiry date of such requested Letter of Credit would occur after the
applicable fifth Business Day prior to the Maturity Date, unless each Revolving
Lender shall have approved such expiry date.

(iii)    [Reserved].

 

-37-



--------------------------------------------------------------------------------

(iv)    [Reserved].

(v)    Each Issuing Bank shall act on behalf of the applicable Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included each Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Banks.

(vi)    Each Letter of Credit shall be issued or amended, as the case may be,
with the consent of the applicable Issuing Bank and upon the request of the
Borrower delivered to such Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by such Issuing Bank and the Administrative Agent
not later than 12:00 noon at least two (2) Business Days prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
later date and time as the applicable Issuing Bank may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable Issuing Bank:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day) and whether such Letter of Credit shall be a Tranche A Letter of
Credit or a Tranche B Letter of Credit; (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency in which the request Letter of
Credit will be denominated; and (h) such other information as shall be necessary
to prepare such Letter of Credit. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank (1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other information as shall be necessary to amend such
Letter of Credit.

(vii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof. Unless such Issuing Bank
has received written notice from the Required Lenders, the Administrative Agent
or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
conditions contained in Section 4.02 (and, with respect to Letters of Credit, if
any, issued on the Closing Date, the conditions set forth in Section 4.01) shall
not then be satisfied, then, subject to the terms and conditions hereof, such
Issuing Bank may (but shall not be required to), on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender under the applicable
Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from such Issuing Bank a risk participation
in such Letter of Credit in an amount equal to such Revolving Lender’s
Applicable Percentage under the applicable Revolving Facility times the amount
of such Letter of Credit.

(viii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a Letter of Credit that has automatic renewal provisions

 

-38-



--------------------------------------------------------------------------------

(each, an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal
Letter of Credit must permit such Issuing Bank to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the fifth Business Day prior to the Maturity Date; provided that such
Issuing Bank shall not permit any such renewal if (A) such Issuing Bank has
determined that it would not be permitted to issue such Letter of Credit in its
renewed form under the terms thereof, or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date from the Administrative Agent or the
Required Lenders, as applicable, or the Borrower that one or more of the
conditions specified in Section 4.02 is not then satisfied.

(ix)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(x)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify promptly the Borrower and the Administrative Agent thereof. In the case
of an LC Disbursement with respect to any Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the applicable Issuing Bank
in such Alternative Currency, unless (A) such Issuing Bank (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such Issuing Bank promptly following receipt of the
notice of drawing that the Borrower will reimburse such Issuing Bank in Dollars.
In the case of any such reimbursement in Dollars of an LC Disbursement under a
Letter of Credit denominated in an Alternative Currency, the applicable Issuing
Bank shall notify the Borrower of the Dollar Equivalent of the amount of the LC
Disbursement promptly following the determination thereof. Not later than 11:00
a.m. on the first Business Day following the date on which the Borrower receives
notice of any LC Disbursement (each such date, an “Honor Date”), the Borrower
shall reimburse the applicable Issuing Bank in an amount equal to the amount of
such LC Disbursement and in the applicable currency. If the Borrower fails to so
reimburse such Issuing Bank by such time, the Administrative Agent shall
promptly notify each Revolving Lender under the applicable Revolving Facility of
the Honor Date, the amount of the unreimbursed LC Disbursement (the
“Unreimbursed Amount”) (expressed in Dollars based on the Dollar Equivalent
amount thereof in the case of an Alternative Currency), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested an ABR Revolving Loan under the Revolving
Facility under which such Letter of Credit was issued to be disbursed on the
Honor Date in an amount equal to the Outstanding Amount of such LC Disbursement,
without regard to the minimum and multiples specified in Section 2.03 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Revolving Commitments under the applicable Revolving Facility,
and subject to the conditions set forth in Section 4.02 (other than the delivery
of a Borrowing Request). Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Section 2.05(a)(x) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

-39-



--------------------------------------------------------------------------------

(xi)    Each Revolving Lender (including any such Lender acting as an Issuing
Bank) under the applicable Revolving Facility shall upon receipt of any notice
made pursuant to Section 2.05(a)(x) make funds available to the Administrative
Agent for the account of the applicable Issuing Bank at the Administrative
Agent’s Office for payments in an amount equal to its Applicable Percentage of
any LC Disbursement that has not been reimbursed by the Borrower at or prior to
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.05(a)(xii), each
Revolving Lender that so makes funds available shall be deemed to have made an
ABR Revolving Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable Issuing Bank and such funds
shall be applied to repay the applicable LC Disbursement.

(xii)    With respect to any LC Disbursement that is not fully reimbursed by the
Borrower and has not been refinanced by an ABR Revolving Loan because the
applicable conditions set forth in Article IV cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank an LC Borrowing under the Revolving Facility under which such
Letter of Credit was issued in the Outstanding Amount of the LC Disbursement
that is not so reimbursed or refinanced, which LC Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
specified in Section 2.11(c). In such event, each applicable Revolving Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(a)(xi) shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Advance from such
Lender in satisfaction of its participation obligation under this Section 2.05.

(xiii)    Until a Revolving Lender funds its Revolving Loan or LC Advance
pursuant to this Section 2.05(a) to reimburse the applicable Issuing Bank for
any LC Disbursement, interest in respect of such Revolving Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable
Issuing Bank.

(xiv)    Each Revolving Lender’s obligation to make Revolving Loans or LC
Advances to reimburse the applicable Issuing Bank for LC Disbursements in
respect of Letters of Credit issued under the applicable Revolving Facility that
are not reimbursed by the Borrower as set forth herein, as contemplated by this
Section 2.05(a), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any Issuing Bank, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.05(a) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Borrowing Request). No such making of an LC Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.

(xv)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of an Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(a) by the time
specified in Section 2.05(a)(xi), such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the applicable Overnight Rate from
time to time in effect plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. A
certificate of an Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.05(a)(xv) shall be conclusive absent manifest error.

 

-40-



--------------------------------------------------------------------------------

(xvi)    If any Revolving Lender becomes a Defaulting Lender following the
issuance of any Letter of Credit, the Borrower will promptly deposit Cash
Collateral with the Administrative Agent in an amount equal to such Defaulting
Lender’s Applicable Percentage of each outstanding Letter of Credit which Cash
Collateral shall be held by the Administrative Agent to secure such Defaulting
Lender’s obligations to participate in such Letter of Credit (and, if any Cash
Collateral remains following the return or expiration of such Letter of Credit,
shall be returned to the Borrower promptly following such return or expiration).

(b)    Repayment of Participations.

(i)    If, at any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.05(a), the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related LC Disbursement or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s LC Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.05(a)(x) is required to be returned under
any of the circumstances described in Section 9.03 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause (b)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(c)    The obligation of the Borrower to reimburse the applicable Issuing Bank
for each LC Disbursement and to repay each LC Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(A)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(B)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(C)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-41-



--------------------------------------------------------------------------------

(D)    any payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or insolvency proceeding;

(E)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(F)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;

provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by any Requirement of Law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, or acts or omissions by such Issuing Bank constituting gross negligence
or willful misconduct by, such Issuing Bank.

(d)    Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of, an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(e)    If (i) any Event of Default occurs and is continuing and the Required
Lenders require the Borrower to Cash Collateralize the LC Exposure or (ii) an
Event of Default pursuant to clause (h) or (i) of Article VII occurs and is
continuing, then the Borrower shall Cash Collateralize the LC Exposure (in an
amount equal to the Outstanding Amount thereof determined as of the date of such
Event of Default), and

 

-42-



--------------------------------------------------------------------------------

shall do so not later than 2:00 p.m., New York City time, on (x) in the case of
the immediately preceding clause (i), (1) the Business Day that the Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
Noon, New York City time, or (2) if clause (1) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under clause (h) or (i)
occurs or, if such day is not a Business Day, the Business Day immediately
succeeding such day. For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
applicable Issuing Bank and the applicable Revolving Lenders, as collateral for
the LC Exposure, cash or deposit account balances (“Cash Collateral”) pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank (which documents are hereby
consented to by the applicable Revolving Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Banks and the Revolving Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents selected by the Administrative Agent in its sole discretion.
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Requirements of Law, to reimburse the applicable Issuing Bank. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such LC Exposure and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower within three days of
the date that such excess accrues together with all interest, if any, that has
accrued on such amount. If such Event of Default is cured or waived and no other
Event of Default is then occurring and continuing, the amount of any Cash
Collateral shall be refunded to the Borrower within three days of the occurrence
of such cure or waiver together with all interest, if any, that has accrued on
such amount.

(f)    Applicability of ISP. Unless otherwise expressly agreed by the relevant
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each Letter of Credit.

(g)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(h)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(i)    Addition of an Issuing Bank. A Revolving Lender may become an additional
Issuing Bank hereunder pursuant to a written agreement between the Borrower and
such Revolving Lender and with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed). The Administrative Agent shall notify the
Revolving Lenders of any such additional Issuing Bank.

(j)    Rollover of Existing Letters of Credit. Each of the Existing Letters of
Credit outstanding under the Existing Credit Agreement on the Closing Date
immediately prior to the effectiveness of this Agreement shall be deemed to be
issued by the Issuing Bank thereof as Tranche A Letters of Credit under this
Agreement on the Closing Date.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.06    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 or if less, the entire remaining amount, (ii) the
Borrower shall not terminate or reduce either Class of the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans of
such Class in accordance with Section 2.09, the aggregate Revolving Exposures of
such Class (excluding, in the case of any termination of the Revolving A
Commitments or the Revolving B Commitments, the portion of the Revolving A
Exposures or Revolving B Exposures attributable to outstanding Tranche A Letters
of Credit or Tranche B Letters of Credit, as applicable, if and to the extent
that the Borrower has made arrangements satisfactory to the Administrative Agent
and each applicable Issuing Bank with respect to such Tranche A Letters of
Credit or Tranche B Letters of Credit, as applicable, and each applicable
Issuing Bank has released the Revolving Lenders of such Class from their
participation obligations with respect to such Tranche A Letters of Credit or
Tranche B Letters of Credit, as applicable) would exceed the aggregate Revolving
Commitments of such Class or (iii) except in the case of a disproportionate
reduction of the Revolving A Commitments at any time that the aggregate
Revolving B Commitments are $200,000,000 or less, each reduction of the
Revolving Commitments under any Facility shall be accompanied by a pro rata
reduction in the Revolving Commitments under the other Facility (based on the
aggregate principal amount of Revolving Commitments under each Facility
immediately prior to each such reduction).

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments of any Class delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of proceeds from the issuance of other Indebtedness, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.07    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date in the currency in which such
Revolving Loan is denominated.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

-44-



--------------------------------------------------------------------------------

(c)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the currency, Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    Absent manifest error, the entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans and pay interest thereon in accordance with the
terms of this Agreement.

(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

SECTION 2.08    [Reserved].

SECTION 2.09    Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing under either Revolving Facility in whole or in part,
subject to the requirements of this Section.

(b)    In the event and on such occasion that:

(i)    the aggregate Revolving A Exposures or aggregate Revolving B Exposures
exceed 100% of the aggregate Revolving Commitments of the applicable Class, the
Borrower shall immediately prepay Revolving Loans of such Class (or, if no such
Borrowings are outstanding, Cash Collateralize Letters of Credit of such
Class pursuant to Section 2.05(e)) in an aggregate amount equal to the amount by
which such Revolving Exposures exceed the aggregate Revolving Commitments of
such Class; and

(ii)    the aggregate amount of Revolving Loans and Letters of Credit
denominated in an Alternative Currency exceeds 105% of the Alternative Currency
Sublimit, the Borrower shall prepay, within three Business Days of such
occurrence, such Revolving Loans (or, if no such Borrowings are outstanding,
Cash Collateralize such Letters of Credit pursuant to Section 2.05(e)) in an
aggregate amount equal to the amount by which the aggregate amount of Revolving
Loans and Letters of Credit denominated in an Alternative Currency exceeds the
Alternative Currency Sublimit.

(c)    In connection with any optional prepayment pursuant to Section 2.09(a),
the Borrower shall notify the Administrative Agent by telephone (confirmed by
any approved form of electronic communication or otherwise in writing) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
denominated in Dollars, not later than 12:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Borrowing denominated in an Alternative Currency, not later than
12:00 p.m., New York City time, four Business Days

 

-45-



--------------------------------------------------------------------------------

before the date of prepayment, (iii) in the case of prepayment of an ABR
Borrowing of a Revolving A Loan, not later than 12:00 p.m., New York City time,
one Business Day before the date of prepayment or (iv) in the case of prepayment
of an ABR Borrowing of a Revolving B Loan, not later than 1:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, Class of Loans to be prepaid and the
principal amount of each Borrowing or Borrowings or portion thereof to be
prepaid; provided that a notice of optional prepayment may state that such
notice is conditional upon the occurrence of an event specified therein, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to 12:00 noon New York City time, on the
specified date) if such condition is not satisfied; provided further that each
such notice must be in a form reasonably acceptable to the Administrative Agent.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03(a), except
as necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing; provided that during the continuance of an Event of Default,
each prepayment shall be applied pro rata among each Class of Loans. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11,
except in the case of partial prepayment of ABR Loans, which interest shall be
payable on the next scheduled interest payment date.

SECTION 2.10    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee in Dollars, which shall accrue at the
Applicable Rate on the actual daily amount of the Revolving Commitment of such
Lender during the period from and including the Closing Date to but excluding
the date on which the Revolving Commitments terminate (and following the
termination of the Revolving Commitments, such fee shall be payable on the
Revolving Exposure of each Revolving Lender until such Revolving Exposure is
reduced to zero); provided that no such fee shall accrue on the Revolving
Commitment of any Defaulting Lender during any period that it is a Defaulting
Lender. Accrued facility fees shall be payable in arrears on the third Business
Day following the last day of March, June, September and December of each year
(accruing through the last day of each month) and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Closing Date. All facility fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee in Dollars with respect to
its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the actual daily Outstanding Amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements or LC Borrowings) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure; provided that no such fee shall accrue on the LC Exposure of a
Defaulting Lender during any period that it is a Defaulting Lender, and (ii) to
each applicable Issuing Bank a fronting fee in Dollars, which shall accrue at
the rate per annum specified in the Fee Letter (or such other rate agreed to
from time to time between the Borrower and such Issuing Bank) on the actual
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements or LC Borrowings) under any Letter of Credit
issued by such Issuing Bank during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure under any
Letter of Credit issued by such Issuing Bank, as well as each Issuing Bank’s

 

-46-



--------------------------------------------------------------------------------

standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued pursuant to this Section 2.10(b) through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 10 Business Days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)    The Borrower agrees to pay on the Closing Date to each Lender party to
this Agreement on the Closing Date, as fee compensation for the making of such
Lender’s Revolving Commitment, an upfront fee (the “Closing Fee”) in amounts
referred to in the Fee Letter on the Closing Date. Such Closing Fee will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds in the currency specified herein (or, if no currency is
specified, in Dollars), to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances, absent manifest error.

SECTION 2.11    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the Base
Rate plus the Applicable Rate. In addition, if at any time any Loans are
maintained as ABR Loans, the Borrower agrees that within 10 Business Days after
receiving any request from any Non-ABR Lender (but not more frequently than
quarterly for any Lender), the Borrower will pay such Non-ABR Lender the ABR
Gross-Up Amount with respect to the ABR Loans of such Non-ABR Lender.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the applicable Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, (i) if any amount (other than principal of
any Loan) payable by the Borrower hereunder (including any LC Disbursement or LC
Borrowing) is not paid when due, whether at stated maturity, upon acceleration
or otherwise, such amount shall bear interest, after as well as before judgment,
at a rate per annum equal to 2.00% plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section, (ii) if any principal of any
Loan payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.00%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, and (iii) upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a rate per annum
equal to 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section.

 

-47-



--------------------------------------------------------------------------------

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)    All computations of interest for ABR Loans shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed
(including ABR Loans determined by reference to the Eurocurrency Rate). All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.12    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for any currency for such Interest
Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for any currency for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or any approved form of electronic communication as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (1) any request pursuant to Section 2.03(a) that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the affected currency shall be ineffective and (2) if
any Borrowing Request requests a Eurocurrency Borrowing, the interest rate
applicable to such Borrowing shall be (I) for a Borrowing of ABR Loans in the
amount specified therein, in the case of Loans denominated in Dollars, or
(II) for a Borrowing of a Loan bearing interest at the Cost of Funds Rate plus
the Applicable Rate with respect to Eurocurrency Rate Loans, in the case of any
other Loan.

(b)    If any event described in the first sentence of Section 2.12(a) occurs
and results in the application of the Cost of Funds Rate, then at the request of
the Administrative Agent or the Borrower, the Administrative Agent and the
Borrower shall enter into good faith negotiations for a period of no more than
30 days for the purpose of agreeing to a substitute basis for determining the
rate of interest to be applied to the applicable Borrowing (and, to the extent
required, any future Borrowings). Any substitute basis agreed upon shall be,
with the consent of all Lenders with respect to the applicable Facility, binding
on all of the parties to this Agreement.

 

-48-



--------------------------------------------------------------------------------

SECTION 2.13    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets or
liquidity of, deposits with or for the account of, or credit extended by, any
Lender or any Issuing Bank (except any such reserve requirement contemplated by
Section 2.13(e) other than as set forth below);

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)    subject any Lender or Issuing Bank to any Tax of any kind whatsoever
with respect to any Loan Document, or any Loan made by it or any Letter of
Credit or participation therein, except for (X) Indemnified Taxes or Other Taxes
indemnified under Section 2.15, (Y) any penalties not indemnified under the
first sentence of Section 2.15(c) and (Z) any Excluded Taxes;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(iii), any Loan), or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided, that no Lender or Issuing Bank shall
be entitled to request compensation for any increased cost if it shall not be
the general policy and practice of such Lender or Issuing Bank to seek
compensation in similar circumstances under similar provisions in comparable
credit facilities to the extent it is entitled to do so.

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c)    A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the basis for and the calculation of the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section 2.13 shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

 

-49-



--------------------------------------------------------------------------------

(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date or which
interest is payable on such Loan; provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender. If a Lender fails to give
notice 10 Business Days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.

SECTION 2.14    Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17 or Section 9.02(b), then, in any such event, the Borrower shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event (excluding loss of anticipated profits). Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (excluding the
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such

 

-50-



--------------------------------------------------------------------------------

Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

SECTION 2.15    Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the Borrower shall be
increased as necessary so that after all such required deductions have been made
(including such deductions applicable to additional sums payable under this
Section 2.15) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
each Lender and each Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment by or on account of the Borrower under any Loan Document,
and any Other Taxes, payable by the Administrative Agent, such Lender or Issuing
Bank (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, except for any penalties to the extent
determined by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Administrative
Agent, Lender or Issuing Bank. The written demand shall be made in a certificate
setting forth the amount of such Indemnified Taxes or Other Taxes and, in
reasonable detail, the calculation and basis for such Indemnified Taxes or Other
Taxes.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt, if
available, issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e)    (i) Each Lender that is a United States person as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
duly completed and signed original copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(ii)    Each Lender that is a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

(A)    two duly completed signed original copies of Internal Revenue Service
Form W-8BEN-E claiming eligibility for the benefits of an income tax treaty to
which the United States is a party,

 

-51-



--------------------------------------------------------------------------------

(B)    two duly completed signed original copies of Internal Revenue Service
Form W-8ECI,

(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) two duly completed
signed original certificates substantially in the form of Exhibit C (any such
certificate a “United States Tax Compliance Certificate”) and (B) two duly
completed signed original copies of Internal Revenue Service Form W-8BEN-E, or

(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), two duly completed signed
original copies of Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9 or
any other information from each beneficial owner that would be required under
this Section 2.15(e) if such beneficial owner were a Lender, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner.

(iii)    Without limitation of its obligations under paragraphs (i) or (ii),
each Lender shall, at such time as reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, properly completed and executed, as will
permit payments made to such Lender under the Loan Documents to be made without
or at a reduced rate of withholding tax.

(iv)    Each Lender shall deliver to the Borrower and the Administrative Agent
two further signed original copies of any previously delivered form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete or inaccurate and
promptly after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower or the Administrative Agent, or
promptly notify the Borrower and the Administrative Agent in writing that it is
unable to do so. Each Lender shall promptly notify the Borrower and the
Administrative Agent in writing at any time it determines that it is no longer
in a position to provide any previously delivered form or certification to the
Borrower or the Administrative Agent.

(v)    Notwithstanding any other provision of this paragraph (e), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.

(vi)    The Administrative Agent in its capacity as such shall, to the extent it
is legally eligible to do so, from time to time deliver to the Borrower a
properly executed copy of Internal Revenue Service Form W-8IMY or W-9, as
applicable.

(vii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times

 

-52-



--------------------------------------------------------------------------------

prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (vii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(f)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.15(e).

(g)    If the Administrative Agent, an Issuing Bank or a Lender determines, in
its reasonable discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable expenses (including any Taxes) of
the Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Issuing Bank or such Lender in the event the Administrative Agent, such
Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, such Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(h)    The Administrative Agent and each Lender shall use commercially
reasonable efforts to cooperate with the Borrower in attempting to recover any
Indemnified Taxes and Other Taxes that the Borrower reasonably asserts were
improperly imposed if (i) in the reasonable judgment of the Administrative Agent
or such Lender, as applicable, such cooperation would not subject the
Administrative Agent or such Lender, as applicable, to any unreimbursed cost or
expense or otherwise be materially disadvantageous to the Administrative Agent
or such Lender, as applicable, and (ii) based on written advice of the
Borrower’s independent accountants or external legal counsel delivered to such
Administrative Agent or Lender, there is a reasonable basis for the Borrower to
contest with the applicable Governmental Authority the imposition of such
Indemnified Taxes or Other Taxes; provided, however, that any such attempts
shall be at the sole cost of the Borrower and the Borrower shall indemnify the
Administrative Agent and each Lender for any costs it incurs in connection with
complying with this Section 2.15(h). In such event, the applicable
Administrative Agent or Lender shall only be required to pursue the applicable
refund in a commercially reasonable manner, and at the Borrower’s sole cost and
expense. In no event will this Section 2.15(h) relieve the Borrower of its
obligation to pay any additional amounts or indemnification payments to the
Administrative Agent or any Lender under this Section 2.15. Any refund obtained
shall be repaid to the Borrower to the extent provided in Section 2.15(g).

 

-53-



--------------------------------------------------------------------------------

SECTION 2.16    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Borrowings or LC Disbursements, or of amounts payable under Section 2.13, 2.14
or 2.15, or otherwise) prior to the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 3:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.13, 2.14, 2.15
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day
Funds. If, for any reason, the Borrower is prohibited by any Requirement of Law
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its pro rata (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s lending office.

(b)    Subject to Section 2.16(e), if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Borrowings and LC Disbursements, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Borrowings and
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed LC Borrowings and
LC Disbursements then due to such parties.

(c)    Subject to Section 2.16(e), if any Lender under either Facility shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or LC
Advances resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and LC Advances and accrued interest
thereon than the proportion received by any other Lender under such Facility,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders in such Facility to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements in such
Facility; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price

 

-54-



--------------------------------------------------------------------------------

restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.03(b) or (g), 2.16(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.17    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a

 

-55-



--------------------------------------------------------------------------------

Revolving Commitment is being assigned, the Issuing Banks), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and LC Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee or the Borrower, (iii) the Borrower or such assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b) and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Additionally, at any
time that a Lender is a Defaulting Lender, the Borrower may elect to terminate
the Commitment of such Lender so long as any resulting change in the Revolving
Exposures as a result of such termination would not cause the Revolving Exposure
of any Revolving Lender to exceed the Revolving Commitment of such Revolving
Lender except in the case of any Revolving Loans of such Defaulting Lender that
are then outstanding (in which case, the Borrower may only terminate the unused
portion of such Defaulting Lender’s Revolving Commitment; provided that upon any
prepayment of Revolving Loans by the Borrower following any such termination,
the outstanding Revolving Loans of such Defaulting Lender shall be prepaid as if
its Revolving Commitment was as in effect at the time such Defaulting Lender
became a Defaulting Lender).

SECTION 2.18    Incremental Revolving Commitments.

(a)    At any time and from time to time prior to the Maturity Date, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to increase the existing Revolving
Commitments under either Facility (“Incremental Revolving Commitments”);
provided that at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenant contained in Section 6.08 recomputed as of
the last day of the most recent fiscal quarter for which financial statements
have been or were required to be delivered pursuant to paragraph (a) or (b) of
Section 5.01, and (C) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A) and (B) above, together
with all calculations relevant thereto, including reasonably detailed
calculations demonstrating compliance with clause (B) above. Notwithstanding
anything to the contrary herein, the aggregate principal amount of the
Incremental Revolving Commitments shall not exceed $500,000,000. Each exercise
of the Borrower’s right to seek Incremental Revolving Commitments shall be in an
integral multiple of $1,000,000 and be in an aggregate principal amount that is
not less than $25,000,000.

(b)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Revolving
Commitments. Any additional bank, financial institution, existing Lender or
other Person that elects to extend Incremental Revolving Commitments (any such
bank, financial institution, existing Lender or other Person being called an
“Additional Lender”) shall be reasonably satisfactory to the Borrower and the
Administrative Agent and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent. No Lender shall
be obligated to provide any Incremental Revolving Commitment unless, in its sole
discretion, it so agrees. An Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the

 

-56-



--------------------------------------------------------------------------------

provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause
(B) of the second proviso of Section 9.02(b)). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Incremental Facility Closing Date). The Administrative Agent shall
receive not less than 10 Business Days’ advance notice (or shorter, if agreed by
the Administrative Agent) prior to any proposed Incremental Facility Closing
Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Borrower and its Material
Subsidiaries (a) is duly organized, validly existing and (where such concept
exists) in good standing (or its equivalent, if any) under the laws of the
jurisdiction of its organization except to the extent failure to do so (other
than with respect to the Borrower) would not reasonably be expected to have a
Material Adverse Effect, (b) has all requisite corporate power and authority to
carry on its business as now conducted except where the failure to have the same
would not reasonably be expected to have Material Adverse Effect and (c) is
qualified to do business in, and (where such concept exists) is in good standing
(or its equivalent, if any) in, every jurisdiction where such qualification is
required except where the failure to be so qualified or to be (where such
concept exists) in good standing (or its equivalent, if any) would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability.

(a)    The Transactions to be entered into and the execution and delivery of
this Agreement and each other Loan Document to which it is a party by the
Borrower are within the Borrower’s corporate powers and have been or will by the
time required be duly authorized by all necessary corporate or other action.

(b)    This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which the Borrower is to be a
party, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions and the
execution and delivery of this Agreement by the Borrower (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been, or will be by the time
required, obtained or made and are, or will be by the time required, in full
force and effect, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirement of Law applicable to the
Borrower, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder, and (e) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except Liens permitted by
Section 6.02, except, in the case of clauses (c) and (d), for any such
violations, defaults or rights that, would not reasonably be expected to have a
Material Adverse Effect.

 

-57-



--------------------------------------------------------------------------------

SECTION 3.04    Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Lenders or publicly filed
its consolidated balance sheet as of the end of the fiscal year ended
December 31, 2016 and consolidated statements of income, stockholders’ equity
and cash flows for the fiscal year ended December 31, 2016, in each case
reported on by Ernst & Young LLP, independent public accountants for the
Borrower. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP consistently applied.

(b)    As of the Closing Date, no event, change or condition has occurred that
has had, or would reasonably be expected to have, a Material Adverse Effect
since December 31, 2016.

SECTION 3.05    Properties. Except as would not reasonably be expected to have a
Material Adverse Effect:

(a)    each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes; and

(b)    the Borrower and the Subsidiaries own, or are licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the business of the Borrower and the Subsidiaries, taken as a whole,
and the use thereof by the Borrower or such Subsidiary, as applicable, does not
infringe upon the rights of any other Person.

SECTION 3.06    Litigation and Environmental Matters.

(a)    As of the Closing Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary
that would reasonably be expected to have a Material Adverse Effect (other than
the Disclosed Matters).

(b)    Except for the Disclosed Matters and except with respect to any other
matters that would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, or (iii) has received notice of any claim with
respect to any Environmental Liability.

SECTION 3.07    Compliance with Laws. Each of the Borrower and the Subsidiaries
is in compliance with all Requirements of Law applicable to it or its property,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.08    Investment Company Status. None of the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation as
an “investment company” under, the Investment Company Act of 1940.

 

-58-



--------------------------------------------------------------------------------

SECTION 3.09    Taxes. Except (a) for failures that would not reasonably be
expected to have a Material Adverse Effect and (b) with respect to Taxes that
are being contested in good faith by appropriate proceedings and adequate
reserves for such Taxes have been provided on the books of the Borrower or its
Subsidiaries in accordance with GAAP, the Borrower and each of its Subsidiaries
has (i) timely filed or caused to be filed (taking into account valid
extensions) all Tax returns and reports required to have been filed, and
(ii) paid or caused to be paid all Taxes required to have been paid by it
(including any such Taxes in the capacity of a withholding agent).

SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. The minimum funding standards of ERISA and the Code
with respect to each Plan have been satisfied except where a failure to meet
such minimum funding standards would not reasonably be expected to have a
Material Adverse Effect. There exists no Unfunded Pension Liability with respect
to any Plan, except as would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.11    Disclosure. To the best of the Borrower’s knowledge, none of the
reports, financial statements, certificates or any other information (other than
information of a general economic or general industry nature) furnished in
writing by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished and
taken together as a whole) contains any untrue statement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to any such information consisting of
projections, forecasts and other forward-looking statements with respect to the
Borrower or any of its Subsidiaries (collectively, the “Projections”), the
Borrower represents only that any such Projections will be prepared based upon
good faith assumptions believed by it to be reasonable at the time delivered (it
being understood that such Projections are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower and its Subsidiaries, that no guarantee or other
assurance can be given that any Projections will be realized, and that actual
results may differ from Projections and such difference may be material).

SECTION 3.12    Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary as of
the Closing Date.

SECTION 3.13    Insurance. The Borrower believes that the insurance maintained
by or on behalf of the Borrower and its Material Subsidiaries complies with the
requirements set forth in Section 5.06.

SECTION 3.14    Federal Reserve Regulations.

(a)    The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)    Taking into account all of the Transactions, no part of the proceeds of
the Loans will be used for any purpose that violates the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.15    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction.

 

-59-



--------------------------------------------------------------------------------

SECTION 3.16    Anti-Corruption Laws and Patriot Act. The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with applicable Anti-Corruption Laws and the Patriot Act, as amended,
and regulations thereunder, and have instituted and maintained policies and
procedures reasonably designed to achieve compliance with such laws and
regulations.

ARTICLE IV

CONDITIONS

SECTION 4.01    Conditions to the Closing Date. This Agreement and the
obligations of the Lenders to make Loans and of the Issuing Banks to make LC
Credit Extensions hereunder shall become effective on the first date when each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a)    The Administrative Agent shall have received the following, each of which
shall be originals, telecopies or electronic copies unless otherwise specified,
each properly executed by a Responsible Officer of the Borrower (other than with
respect to subclauses (iv) and (vi) below), each dated a date on or prior to the
Closing Date and each in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers:

(i)    executed counterparts of this Agreement from the Borrower;

(ii)    a promissory note executed by the Borrower in favor of each Lender
requesting three Business Days in advance a promissory note evidencing the Loan
provided by such Lender;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party or is to be a party;

(iv)    a certificate of good standing for the Borrower from its jurisdiction of
organization;

(v)    a certificate signed by a Financial Officer of the Borrower certifying
(A) as to the Debt Rating then in effect and (B) that the conditions specified
in Section 4.02(a) and (b) have been satisfied;

(vi)    a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Borrower, and the general counsel of the Borrower, addressed to the
Administrative Agent and each Lender (as of the Closing Date), in form and
substance reasonably satisfactory to the Administrative Agent; and

 

-60-



--------------------------------------------------------------------------------

(vii)    evidence that the commitments under the Existing Credit Agreement have
been, or concurrently with the Closing Date is being, terminated and the loans
outstanding thereunder have been, or concurrently with the Closing Date are
being, repaid in full (the “Refinancing”).

(b)    All reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and the Arrangers (in the case of legal fees, limited to
the reasonable and documented fees and expenses of a single counsel for the
Administrative Agent and the Arrangers) required to be paid on or before the
Closing Date, in the case of expenses, to the extent invoiced at least two
Business Days prior to the Closing Date, shall have been paid. The Borrower
shall have paid all items then due and payable under the Fee Letter and any
other separate letter agreements with respect to fees payable on or prior to the
Closing Date in connection with the syndication of the Loans and Commitments.

(c)    The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of Section 2.03 hereof.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to make any LC Credit
Extension, is subject to receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:

(a)    the representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects (other than, in the
case of any Borrowing made following the Closing Date, the representations and
warranties made in Sections 3.04(b) and 3.06(a) and, to the extent relating to
litigation, Section 3.06(c)) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be (except to the extent that any representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).

(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, no Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
LC Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document (other than
contingent amounts not yet due) shall have been paid in full and all Letters of
Credit shall have

 

-61-



--------------------------------------------------------------------------------

expired, been terminated or been Cash Collateralized on terms reasonably
acceptable to the Issuing Banks and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

(a)    within 90 days (or, if earlier, as soon as filed with the SEC) after the
end of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2017, its audited consolidated balance sheet and audited
consolidated statements of income, changes in equity and cash flows as of the
end of and for such year, and related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    within 45 days (or, if earlier, as soon as filed with the SEC) after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2017, its
unaudited consolidated balance sheet as of the end of such fiscal quarter,
unaudited consolidated statement of income as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year and unaudited statement
of cash flows as of the end of the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (i) stating that, except
as set forth in such certificate, such Financial Officer has no knowledge of any
Default existing as of such date and, if a Default does exist, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (including the
amounts representing each clause set forth in the definition of “Consolidated
EBITDA”) demonstrating compliance with the covenants contained in Sections 6.07
and 6.08 and (iii) to the extent that any change in GAAP or application thereof
has a material impact on such financial statements, stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)    promptly after the same become publicly available, copies of all periodic
reports, proxy statements and other material filings (as reasonably determined
by the Borrower) filed by the Borrower or any Subsidiary with the SEC or with
any national securities exchange, or distributed by the Borrower to the holders
of its Equity Interests generally; and

(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, any Arrangers or any Lenders may reasonably request.

 

-62-



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clauses (a), (b) and (d) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent and the Lenders that such information has
been posted on the Borrower’s website on the Internet at
http://ir.nasdaq.com/sec.cfm, at www.sec.gov/edgar/searchedgar/webusers.htm or
at another website identified in such notice and accessible by the Lenders
without charge; provided that such notice may be included in a certificate
delivered pursuant to clause (c).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower, its
Affiliates or their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials, if any, that may be distributed
to the Public Lenders (it being understood and agreed that, unless otherwise
agreed by the Borrower in writing, the Borrower shall be under no obligation to
provide Borrower Materials suitable for distribution to any Public Lender) and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC,” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” by the Borrower are permitted to be made available through a portion of
the Platform designated “Public Investor”; and (z) the Administrative Agent and
the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following promptly after any Responsible
Officer of the Borrower obtains notice thereof:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(c)    within three Business Days after the occurrence of any ERISA Event that
would reasonably be expected to have a Material Adverse Effect;

(d)    within five Business Days after any public announcements regarding a
change in the Debt Rating; and

(e)    any other development that results in, or would reasonably be expected to
have, a Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Material Subsidiary to, do or cause to be done all things necessary
to obtain, preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (b), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.05.

SECTION 5.04    Payment of Taxes. The Borrower will, and will cause each
Material Subsidiary to, pay its Tax liabilities that, if unpaid, would result in
a Lien on any of its assets or properties, before the same shall become
delinquent or in default, except (a) where (1) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (2) the Borrower or
such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) for any failures to pay that
would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties. The Borrower will, and will cause
each Material Subsidiary to, keep and maintain all tangible property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except (a) pursuant to transactions permitted by Section 6.03
or 6.05 or (b) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.06    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain in all material respects, with insurance companies
believed by the Borrower to be financially sound and reputable, (a) insurance in
such amounts and against at least such risks as is customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations and (b) all other insurance as may be required by law. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.07    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in a manner sufficient to (a) permit the preparation of financial statements in
accordance with GAAP and (b) calculate the financial covenants set forth in
Sections 6.07 and 6.08. Subject to Section 9.12, the Borrower will, and will
cause each Subsidiary to, permit any representatives designated by the
Administrative Agent (or, during an Event of Default, any Lender (which shall be
coordinated through the Administrative Agent)), upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (and the Borrower shall be afforded the
opportunity to participate in any discussions with such officers and independent
accountants), all at such reasonable times and as often as reasonably requested;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such rights
more often than one time during any calendar year at the Borrower’s expense.
Notwithstanding anything to the contrary in this Section 5.07, none of the
Borrower or its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or, as applicable, any Lender or any of their respective
designated representatives) is then prohibited by law, rule or regulation or any
agreement binding on the Borrower or any of its Subsidiaries,

 

-64-



--------------------------------------------------------------------------------

(ii) consists of non-financial trade secrets or proprietary computer programs,
client and vendor proprietary information, source code, proprietary technology
and similar proprietary information or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

SECTION 5.08    Compliance with Laws.

(a)    The Borrower will, and will cause each Subsidiary to, comply with all
Requirements of Law with respect to it or its property, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

(b)    The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

ARTICLE VI

NEGATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable (other than contingent amounts not yet due)
under any Loan Document have been paid in full and all Letters of Credit have
expired, been terminated or been Cash Collateralized on terms reasonably
acceptable to the Issuing Banks, the Borrower covenants and agrees with the
Lenders that:

SECTION 6.01    Indebtedness of Subsidiaries.

The Borrower will not permit any Subsidiary to create, incur, assume or permit
to exist any Funded Indebtedness other than:

(i)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(ii)    Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;
provided that the Indebtedness so Guaranteed is otherwise permitted by this
Section 6.01;

(iii)    other Indebtedness of the Subsidiaries in an aggregate principal amount
not exceeding the greater of (x) $350,000,000 at any time outstanding and (y)
30% of Consolidated EBITDA for the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to the most recent date any
Indebtedness is incurred in reliance on this clause (iii) for which financial
statements have been or were required to be delivered pursuant to paragraph
(a) or (b) of Section 5.01;

(iv)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(v)    Indebtedness of any Subsidiary in respect of performance bonds, bid
bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar obligations (other than in respect of other Indebtedness for borrowed
money), in each case provided in the ordinary course of business;

 

-65-



--------------------------------------------------------------------------------

(vi)    Indebtedness of a Subsidiary in respect of non-speculative Swap
Agreements relating to the business or operations of such Subsidiary;

(vii)    Indebtedness arising from the honoring by a bank or financial
institution of a check or similar instrument drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is repaid within
five Business Days;

(viii)    Indebtedness in respect of letters of credit, guarantees,
counter-indemnities and short term facilities incurred by any Subsidiary engaged
in Clearing Operations in connection with the ordinary clearing, depository and
settlement procedures (including, without limitation, any letter of credit or
guarantees provided to any central securities depositories or external
custodians) relating thereto; provided that any advances thereunder are repaid
within 10 days following the date of such advance or any drawing under any
letter of credit or guarantee;

(ix)    any Indebtedness of any Clearing House incurred in connection with
arrangements related to any Clearing Operations where such Indebtedness arises
under the rules, normal procedures, agreements or legislation governing the
Clearing Operations or such Clearing House; provided that any loans, advances or
other outstanding Indebtedness thereunder are repaid within 10 days following
the date on which such loan or advance was made or any other such Indebtedness
was incurred;

(x)    any Indebtedness arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business; provided that the amount of such
Indebtedness doesn’t exceed the principal amount of the securities sold;

(xi)    Indebtedness incurred in connection with the administration of the UK
ESOP Program in the ordinary course of business and not outstanding longer than
seven days;

(xii)    Indebtedness of Regulated Subsidiaries or any direct or indirect parent
of any such Regulated Subsidiary incurred to satisfy such Regulated Subsidiary’s
determination of any requirement imposed at any time or from time to time by any
Governmental Authority in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding; provided that any such Indebtedness is not
outstanding for longer than 30 days;

(xiii)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business.

(xiv)    Indebtedness of any Subsidiary consisting of purchase money
Indebtedness and Capital Lease Obligations not to exceed $50,000,000 outstanding
at any time;

(xv)    Indebtedness arising from agreements of any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

 

-66-



--------------------------------------------------------------------------------

(xvi)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

(xvii)    (A) Indebtedness of any Person that is merged or consolidated with and
into any Subsidiary or of any Person that otherwise becomes a Subsidiary after
the Closing Date; provided that (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) immediately after
giving effect to the consummation of such merger or consolidation or such Person
otherwise becoming a Subsidiary, the Borrower would be in compliance on a Pro
Forma Basis with the covenant set forth in Section 6.08 as of the most recent
test date for which financial statements have been delivered pursuant to
paragraph (a) or (b) of Section 5.01, and (B) extensions, renewals, replacements
and refinancings of any Indebtedness outstanding pursuant to this Section
6.01(xvii); provided that any Indebtedness outstanding pursuant to this
subclause (B) shall not exceed an aggregate principal amount of $100,000,000 at
any time outstanding; and

(xviii)    Indebtedness arising from repurchase agreements, reverse repurchase
agreements, sell buy back and buy sell back agreements, securities lending and
borrowing agreements and any other similar agreement or transaction (including
Swap Agreements) entered into by the Borrower or such Subsidiary in the ordinary
course of its clearing, depository and settlement operations, or matters
reasonably related or incidental thereto, or in the management of its
liabilities; provided that the amount of such Indebtedness outstanding at any
time does not exceed the market value of the securities or other assets sold,
loaned or borrowed or otherwise subject to such applicable agreement or
transaction at such time.

SECTION 6.02    Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.02; provided that
(A) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (B) such Lien shall secure only those obligations that it
secures on the date hereof and refinancings, extensions, renewals and
replacements thereof so long as the principal amount of such refinancings,
extensions, renewals and replacements does not exceed the principal amount of
the obligations being refinanced, extended, renewed or replaced (plus any
accrued but unpaid interest and premium or penalty payable by the terms of such
obligations thereon and reasonable fees and expenses associated therewith);

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary other than proceeds of such
property or asset and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and refinancings, extensions, renewals and
replacements thereof so long as the principal amount of such refinancings,

 

-67-



--------------------------------------------------------------------------------

extensions, renewals and replacements does not exceed the principal amount of
the obligations being refinanced, extended, renewed or replaced (plus any
accrued but unpaid interest and premium or penalty payable by the terms of such
obligations thereon and reasonable fees and expenses associated therewith);

(d)    Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary; provided that (A) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital asset and (B) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary other than proceeds of such
property or assets;

(e)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(f)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(g)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed the greater of (i) $150,000,000 at any time outstanding; and (ii) 12%
of Consolidated EBITDA for the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to the most recent date any Lien is
created or incurred in reliance on this clause (g) for which financial
statements have been or were required to be delivered pursuant to paragraph
(a) or (b) of Section 5.01;

(h)    Liens granted by a Subsidiary in favor of the Borrower or another
Subsidiary in respect of Indebtedness or other obligations owed by such
Subsidiary to the Borrower or such other Subsidiary;

(i)    Liens on insurance policies and the proceeds thereof securing
Indebtedness consisting of the financing of insurance premiums in the ordinary
course of business;

(j)    Liens granted by a Subsidiary to secure obligations that do not
constitute Indebtedness and are incurred in connection with the exchange and
clearing operations of such Subsidiary in the ordinary course of business;

(k)    Liens solely on earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment;

(l)    Liens securing obligations in respect of non-speculative Swap Agreements
relating to the business or operations of the Borrower or its Subsidiaries;

(m)    Liens arising in connection with the operations of the Borrower or any
Subsidiary relating to clearing, depository, matched principal, regulated
exchange or settlement activities or the management of liabilities, in each
case, in the ordinary course of business, including, without limitation,
(i) Liens on securities sold by the Borrower or any of the Borrower’s
Subsidiaries in repurchase agreements, reverse repurchase agreements, sell buy
back and buy sell back agreements, securities lending and borrowing agreements
and any other similar agreement or transaction and (ii) Liens on cash, Cash
Equivalents and Permitted Investments to secure permitted Indebtedness incurred
in connection with such activities;

 

-68-



--------------------------------------------------------------------------------

(n)    Liens arising from the sale of accounts receivable for which fair
equivalent value is received;

(o)    Liens securing obligations of the Borrower or any Subsidiary of the
Borrower in respect of any swap agreements or other hedging arrangements entered
into (i) in the ordinary course of business and for non-speculative purposes or
(ii) solely in order to serve clearing, depository, regulated exchange or
settlement activities in respect thereof; and

(p)    Liens created in connection with any share repurchase program in favor of
any broker, dealer, custodian, trustee or agent administering or effecting
transactions pursuant to a share repurchase program.

For the purposes of this Section 6.02, the amount of any Lien shall be
calculated to be the lower of (i) the amount of Indebtedness (which shall be
calculated as the lesser of the stated principal amount thereof and the maximum
principal amount thereof stated to be secured by such Lien) or other obligations
secured by such Lien and (ii) the fair market value of the assets subject to
such Lien at the time such Lien is granted.

SECTION 6.03    Fundamental Changes and Lines of Business.

(a)    The Borrower will not, nor will it permit any Material Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that:

(i)    so long as, at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom (w) any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (x) any Subsidiary may merge
into any Person in order to consummate an Asset Sale permitted by Section 6.05
or any Investment not prohibited by this Agreement; provided that in the case of
a merger of an Additional Borrower, the Additional Borrower shall be the
continuing or surviving Person, (y) any Subsidiary may merge into the Borrower
and (z) any Subsidiary (other than an Additional Borrower) may liquidate,
dissolve or wind up its affairs if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders;

(ii)    any Subsidiary may be merged or consolidated with or into any other
Subsidiary; provided that in the case of a merger or consolidation of an
Additional Borrower, the Additional Borrower shall be the continuing or
surviving Person; and

(iii)    any Subsidiary (other than an Additional Borrower) may liquidate,
dissolve or wind up its affairs if its assets are distributed to a Wholly-Owned
Subsidiary.

(b)    The Borrower will not, nor will it permit any Subsidiary to, engage in
any business other than businesses of the type that do not fundamentally and
substantively alter the character of the business of the Borrower and the
Subsidiaries, taken as whole, from the business conducted by the Borrower and
the Subsidiaries, taken as whole, on the Closing Date and other business
activities incidental or related thereto or constituting reasonable extensions
thereof.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.04    Use of Proceeds and Letters of Credit.

(a)    The proceeds of the Revolving Loans on the Closing Date will be used,
directly or indirectly, to consummate the Refinancing and to pay Transaction
Costs. The proceeds of the Revolving Loans drawn after the Closing Date will be
used only for general corporate purposes (including Acquisitions, share
repurchases, and the payment of Transaction Costs). No part of the proceeds of
any Loan will be used, whether directly or indirectly, (i) for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Letters of Credit will be used only for general
corporate purposes.

(b)    The Borrower shall not directly or, to its knowledge, indirectly use the
proceeds of any Borrowing or LC Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Issuing Bank, or otherwise) of Sanctions.

(c)    The Borrower shall not directly or, to its knowledge, indirectly use the
proceeds of any Borrowing or LC Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977 or the UK Bribery
Act 2010, or breach other similar applicable legislation in other jurisdictions.

SECTION 6.05    Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, license, lease or otherwise dispose of any asset
owned by it (including any Equity Interest owned by it, but excluding any Equity
Interests of the Borrower) (each of the foregoing an “Asset Sale”), except:

(a)    sales, transfers, leases and other dispositions of (i) inventory, (ii)
used or surplus equipment, (iii) Permitted Investments and (iv) cash and Cash
Equivalents, in each case in the ordinary course of business;

(b)    Asset Sales made by any Broker-Dealer Subsidiary in the ordinary course
of business;

(c)    Asset Sales to or among the Borrower and/or a Subsidiary or Subsidiaries;

(d)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

(e)    sales, transfers, leases and other dispositions of any Investments;

(f)    leases entered into in the ordinary course of business, to the extent
that they do not materially interfere with the business of the Borrower or any
Subsidiary;

(g)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of the Borrower or any Subsidiary;

 

-70-



--------------------------------------------------------------------------------

(h)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;

(i)    issuances of Equity Interests to foreign nationals to the extent required
by applicable law;

(j)    so long as the Borrower would be in compliance on a Pro Forma Basis with
the covenant set forth in Section 6.08 as of the most recent test date for which
financial statements have been delivered pursuant to paragraph (a) or (b) of
Section 5.01, Asset Sales of assets that are not otherwise permitted by any
other clause of this Section; provided that such (i) assets sold in any calendar
year shall not, in the aggregate, account for more than 20.0% of Consolidated
EBITDA or more than 20.0% of the Borrower’s consolidated total revenues for the
prior calendar year and (ii) as of any time of determination, such assets sold
during the term of this Agreement shall not, in the aggregate, account for more
than 40.0% of Consolidated EBITDA or more than 40.0% of the Borrower’s
consolidated total revenues, in each case on a cumulative basis from March 31,
2017 through the most recently completed fiscal quarter for which financial
statements are available;

(k)    sale and leaseback transactions involving assets that do not exceed
$100,000,000; and

(l)    ratable issuances of Equity Interests to existing equityholders for
non-Wholly-Owned Subsidiaries (or less than ratable if such issuance would
result in the Borrower and/or any other Subsidiary increasing its percentage of
any class of Equity Interest owned in such non-Wholly-Owned Subsidiary, as
compared to its ownership immediately prior to the consummation of such
transaction).

For the avoidance of doubt, (w) the granting of Liens permitted by Section 6.02,
(x) the making of Investments not prohibited by this Agreement, (y) the making
of any mergers, consolidations, liquidations or dissolutions permitted by
Section 6.03(a) (or, with respect to a Subsidiary that is not a Material
Subsidiary, to the extent not otherwise prohibited by this Agreement) and
(z) the making of any Restricted Payment not prohibited by this Agreement will
not be deemed to be Asset Sales for purposes of this Section 6.05.

SECTION 6.06    Restricted Payments. The Borrower will not, nor will it permit
any Subsidiary to, make, directly or indirectly, any Restricted Payment, except:

(a)    the Borrower may make Restricted Payments with respect to its Equity
Interests or with respect to Equity Equivalents, in each case, payable solely in
Equity Interests or Equity Equivalents (other than Disqualified Equity
Interests);

(b)    the Borrower and its Subsidiaries may make Restricted Payments not
exceeding $10,000,000 during any fiscal year pursuant to and in accordance with
stock option or stock ownership plans, employment agreements, incentive plans or
other benefit plans approved by the Borrower’s Board of Directors for
management, directors, former directors, employees and former employees of the
Borrower and the Subsidiaries;

(c)    the Borrower and its Subsidiaries may make Restricted Payments; provided
that (i) with respect to any Restricted Payment of the type declared by the
board of directors (or other

 

-71-



--------------------------------------------------------------------------------

governing body) of such Person, no Event of Default exists at the time of
declaration thereof or would result immediately after giving effect thereto (as
determined at the time of such declaration) and such Restricted Payment is made
within 60 days of such declaration and (ii) with respect to any other Restricted
Payments, no Event of Default exists at the time such Restricted Payment is made
or immediately after giving effect thereto;

(d)    the Borrower and its Subsidiaries may make additional Restricted Payments
not otherwise permitted by this Section 6.06 in an aggregate amount not
exceeding $150,000,000;

(e)    the Borrower and its Subsidiaries may redeem, repurchase or otherwise
acquire Qualified Equity Interests or options in exchange for (or out of the
proceeds of a substantially concurrent offering of) Qualified Equity Interests
of the Borrower or newly issued options to acquire Equity Interests of the
Borrower;

(f)    [Reserved];

(g)    the Borrower or any Subsidiaries may redeem, repurchase or otherwise
acquire Qualified Equity Interests within 180 days of any Acquisition which was
funded in whole or in part through the issuance of Qualified Equity Interests to
the sellers of the business acquired in such Acquisition so long as the amount
expended does not exceed the current market value (as determined in good faith
by the Borrower) of the Qualified Equity Interests issued to such sellers in
such Acquisition; and

(h)    the Borrower may make ordinary cash dividends on any Equity Interests of
the Borrower.

SECTION 6.07    Interest Expense Coverage Ratio. The Borrower will not permit
the Interest Coverage Ratio as of the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 4.00 to 1.00.

SECTION 6.08    Leverage Ratio. The Borrower will not permit the Leverage Ratio
as of the last day of any period of four consecutive fiscal quarters of the
Borrower to be greater than 3.50 to 1.00; provided that the Borrower shall be
permitted, not more than two times during the term of this Agreement, to allow
the Leverage Ratio required under this Section 6.08 to be increased to 4.00 to
1.00 in connection with an Acquisition for the one-year period beginning on the
closing date of such Acquisition (each such increase, an “Acquisition Holiday”),
so long as the Borrower is in compliance on a Pro Forma Basis with a maximum
Leverage Ratio of 4.00 to 1.00 on the closing date of such Acquisition
immediately after giving effect to such Acquisition; provided, further, that
(i) the Borrower shall provide notice in writing to the Administrative Agent of
such increase and a transaction description of such Acquisition (regarding the
name of the Person or assets being acquired, the purchase price, the Leverage
Ratio on a Pro Forma Basis and the acquired revenue (for the trailing four
quarter period) and Consolidated EBITDA of such acquired Person or assets), (ii)
at the end of any such one-year period, the Leverage Ratio permitted under this
Section 6.08 shall revert to 3.50 to 1.00., and (iii) the Borrower shall not be
permitted to exercise any remaining option for an Acquisition Holiday, unless
and until the Leverage Ratio has been less than 3.00 to 1.00 as of the last day
of at least two consecutive fiscal quarters since the commencement of the
previous Acquisition Holiday.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article
VII) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to Article II, Article
IV, Section 5.01 or Section 5.02 or any amendment or modification thereof or
waiver thereunder, shall, if qualified by materiality, prove to have been
incorrect or, if not so qualified, prove to have been incorrect in any material
respect, in each case when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03(a) (solely with respect to
the legal existence of the Borrower) or in Article VI;

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article VII), and such failure shall continue
unremedied for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Borrower;

(f)    the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to the expiration of any applicable grace period);

(g)    any event or condition occurs that results in any Material Indebtedness
of the Borrower or any Material Subsidiary becoming due prior to its scheduled
maturity or that, after the expiration of any applicable grace period, enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness of the Borrower or any Material
Subsidiary or any trustee or agent on its or their behalf to cause any Material
Indebtedness of the Borrower or any Material Subsidiary to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer or
other disposition (including as a result of a casualty or condemnation event) of
the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement) or
(ii) any Indebtedness that becomes due as a result of a refinancing thereof
permitted by Section 6.01 (or, in the case of such Indebtedness of the Borrower,
a refinancing thereof not prohibited by this Agreement);

 

-73-



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or undischarged for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article VII, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not paid, fully bonded or covered by
insurance) shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and the same shall remain undischarged, undismissed or
unvacated for a period of 60 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Material
Subsidiary to enforce any such judgment and such action shall not have been
stayed;

(l)    an ERISA Event shall have occurred that would reasonably be expected to
have a Material Adverse Effect;

(m)    a Change in Control shall occur; or

(n)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect in any material respect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document (other than pursuant to any
termination in accordance with the terms hereof or thereof or satisfaction in
full of the Obligations);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take any of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be

 

-74-



--------------------------------------------------------------------------------

declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (iii) require the
Borrower to Cash Collateralize the LC Exposure; and in case of any Event of
Default with respect to the Borrower described in paragraph (h) or (i) of this
Article VII, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable and the Borrower shall be required to Cash Collateralize
the LC Exposure, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

REGARDING THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent, by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and each Issuing Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the such Agent in good faith to be necessary under
the circumstances as provided in Section 2.05 or Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 2.05 or Section 9.02)
or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence

 

-75-



--------------------------------------------------------------------------------

of any Default, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by The
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
VIII shall apply to any such sub-agent and to the Related Parties of The
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as The Administrative Agent.

The Administrative Agent may resign at any time upon notice to the Lenders, each
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower and, unless an Event of
Default has occurred and is continuing, with the consent of the Borrower (not to
be unreasonably withheld or delayed) to appoint a successor that shall be a bank
with an office in the United States or an Affiliate of any such bank. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after such retiring Administrative
Agent gives notice of its resignation, then such retiring Administrative Agent
may, on behalf of the Lenders and each Issuing Bank, appoint a successor
Administrative Agent that shall be a bank with an office in the United States or
an Affiliate of any such bank; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and Issuing Bank directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from all its
duties and obligations under the Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After such Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

-76-



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Article VIII shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this any Loan
Document or any related agreement or any document furnished thereunder.

In case of the pendency of any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and each Issuing Bank
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and each Issuing Bank and their respective agents
and counsel and all other amounts due the Lenders and each Issuing Bank under
Sections 2.05(e) and 2.13) allowed in such judicial proceeding, and (b) collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the
applicable Issuing Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender or Issuing Bank an amount equivalent to
any applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of

 

-77-



--------------------------------------------------------------------------------

any Lender or Issuing Bank for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender or Issuing Bank failed to notify the Administrative Agent of
a change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective), such Lender or Issuing Bank shall indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 2.13
or Section 2.15 and without limiting the obligation of the Borrower to do so)
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other reasonable expenses, whether or not such tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Bank under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this paragraph. The
agreements in this paragraph shall survive the resignation and/or replacement of
the Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or Issuing Bank and the repayment, satisfaction or discharge of any Loans
and all other amounts payable hereunder.

Notwithstanding anything herein to the contrary, none of the institutions
identified as an Arranger, Joint Bookrunning Manager, Syndication Agent or
Documentation Agent on the cover page hereof shall have any powers, duties or
responsibilities under any Loan Document, except in its capacity, as applicable,
as the Administrative Agent, a Lender or an Issuing Bank hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or,
solely with respect to any communications solely between or among the
Administrative Agent and any Lender, sent by telecopy, as follows:

(a)    if to the Borrower, to it at 805 King Farm Blvd., Rockville, Maryland
20850, Attention of General Counsel;

(b)    if to the Administrative Agent, to the Administrative Agent’s Office;

(c)    if to an Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing; and

(d)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or, solely for purposes of any
communications solely between or among the Administrative Agent and any Lender,
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. Notices and other communications to the Lenders and
Issuing Banks hereunder may also be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant

 

-78-



--------------------------------------------------------------------------------

to Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender or Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b)    Except as provided in Section 2.18 with respect to any Incremental
Facility Amendment, neither any Loan Document nor any provision thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower

 

-79-



--------------------------------------------------------------------------------

and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Borrower, in each case with the consent of the Required Lenders;
provided that (i) any provision of this Agreement may be amended by an agreement
in writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect, mistake or inconsistency so long as, in each case,
(A) such amendment does not adversely affect the rights of any Lender or (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan, LC Disbursement or LC Advance or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (C) postpone the maturity of any Loan, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (D) alter the
manner in which payments or prepayments of principal, interest or other amounts
hereunder shall be applied as among the Lenders or Types of Loans or change
Section 2.16(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, in each case without the written consent of each
Lender adversely affected thereby, (E) change any of the provisions of this
Section or the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (it being understood that, other than pursuant to any Incremental
Facility Amendment (the consent requirements for which are set forth in
Section 2.18), with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Revolving Commitments on
the date hereof), (F) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class,
(G) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(e) without the written consent of such SPV or (H) make any changes
that impose any restriction on the ability of any Lender to assign any of its
rights or obligations, without the written consent of each Lender affected
thereby; provided further that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank, any Arranger, any Joint Bookrunning Manager, any Syndication Agent or any
Documentation Agent without the prior written consent of the Administrative
Agent, such Issuing Bank, such Arranger, such Joint Bookrunning Manager, such
Syndication Agent or such Documentation Agent, as the case may be, (2) without
limiting clause (3) below, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 9.02 if such Class of Lenders were the
only Class of Lenders hereunder at the time, and (3) after the Closing Date, no
amendment, waiver or consent shall amend, modify supplement or waive the
conditions precedent set forth in Section 4.02 or any representation or warranty
set forth in Article III without the written consent of the Required Lenders (it
being understood that no other amendment, waiver, consent or other modification
of any term or provision of this Agreement, including any waiver of a covenant
or a Default, shall be deemed to be an amendment, waiver, consent or other
modification of Section 4.02 or any such representations

 

-80-



--------------------------------------------------------------------------------

or warranties for purposes of this clause (3)). Notwithstanding the foregoing,
upon the election of the Borrower to switch from GAAP to IFRS this Agreement may
be amended (or amended and restated) with only the written consent of the
Administrative Agent and the Borrower (and not any other Lender or the Required
Lenders) to eliminate any changes to the meaning of this Agreement as a result
of such election.

(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and LC
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (c) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b).

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (in the case of legal fees, limited to the reasonable
fees, charges and disbursements of a single counsel for the Administrative
Agent, the Arrangers and their respective Affiliates), in connection with the
syndication of the credit facilities provided for herein (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (in the case of legal fees, limited to
the reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and its Affiliates and, if reasonably necessary, of a
single local counsel to the Administrative Agent and its Affiliates in each
relevant material jurisdiction, which may be a single local counsel acting in
multiple material jurisdictions), in connection with the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (iii) all reasonable and documented out-of-pocket
costs and expenses incurred by an Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iv) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent, the Issuing Banks or any
Lender (in the case of legal fees, limited to the reasonable and documented
fees, charges and disbursements of a single primary counsel for the
Administrative Agent and the Issuing Banks and a single primary counsel for the
Lenders, along with such specialist counsel as may reasonably be required by the
Administrative Agent, the Issuing Banks or the Required Lenders, and of a single
firm of local counsel in each material jurisdiction (and, in the event of a
conflict of interest (as reasonably determined by the applicable Administrative
Agent, Issuing Bank or Lender), one additional firm of counsel to each group of
similarly affected parties)), in connection with the enforcement or protection
of their respective rights in connection with the Loan Documents, including
their respective rights under this Section, or in connection with the Loans

 

-81-



--------------------------------------------------------------------------------

made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. For the avoidance of doubt, this Section
9.03(a) shall not apply to any Indemnified Taxes or Other Taxes indemnified
under Section 2.15 or any Excluded Taxes.

(b)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Issuing Banks and each Lender, each Arranger, each Joint Bookrunning
Manager, each Syndication Agent, each Documentation Agent and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented out-of-pocket expenses,
including the reasonable fees, charges and disbursements of a single firm as
primary counsel for the Indemnitees, along with such specialist counsel as may
reasonably be required by the Indemnitees, and of a single firm of local counsel
in each material jurisdiction (and, in the event of a conflict of interest (as
reasonably determined by the applicable Indemnitee), one additional firm of
counsel to each group of similarly affected Indemnitee), incurred by or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Banks to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary, or any other Environmental Liability
related in any material respect to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Subsidiary and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or expenses (x) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons (as defined below) or (y) arise from any dispute solely
among Indemnitees other than any claims against any Arranger or the
Administrative Agent in fulfilling its role as an agent or arranger or any
similar role under the Facilities and other than any claims arising out of any
act or omission on the part of the Borrower or any of its Related Parties. For
the avoidance of doubt, this Section 9.03(b) shall not apply to Taxes, other
than any Taxes that represent losses, claims, damages or liabilities arising
from any non-Tax claim. “Related Indemnified Person” of an Indemnitee means
(1) any controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled affiliates, in
the case of this clause (3), acting on behalf of, or at the express instructions
of, such Indemnitee, controlling person or such controlled affiliate.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or an Issuing Bank under paragraph (a) or
(b) of this Section but without affecting the Borrower’s obligations thereunder,
each Lender severally agrees to pay to the Administrative Agent or the
applicable Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank, as the case may be, in its capacity as such. For purposes hereof,
a Lender’s “pro rata share” shall be determined

 

-82-



--------------------------------------------------------------------------------

based upon its share of the aggregate Revolving Exposures and unused Commitments
at the time such indemnity or reimbursement is sought; provided that for
purposes of indemnifying an Issuing Bank hereunder a Lender’s “pro rata share”
will be based on the proportionate amount of the aggregate Revolving Exposure.
The obligations of the Lenders under this paragraph (c) are subject to the
second sentence of Section 2.02 (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph (c)).

(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
The Borrower shall not, except as a result of its indemnification obligations
set forth above, and nor shall any of its Related Parties have any
responsibility or liability for special, indirect, consequential or punitive
damages.

(e)    All amounts due under this Section shall be payable not later than 30
days (or, if an Event of Default has occurred and is continuing, 10 Business
Days) after written demand therefor or, if later, by the due date specified in
any invoice relating thereto.

SECTION 9.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Revolving Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; provided, further, that the Borrower shall be deemed to have
consented to an assignment if the Borrower does not object within 10 Business
Days of receipt of a request therefor, (B) the Administrative Agent, not to be
unreasonably withheld, and (C) each Issuing Bank, not to be unreasonably
withheld.

(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Revolving Loans, the amount of the
Revolving Commitment or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the trade date specified in the Assignment and
Assumption with respect to such assignment or, if no trade date is so specified,
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $2,500,000

 

-83-



--------------------------------------------------------------------------------

unless the Borrower and the Administrative Agent otherwise consent (such consent
not to be unreasonably withheld or delayed); provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in its capacity as a Revolving Lender, (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in an amount of
$3,500 (it being understood that the Administrative Agent may elect, in its sole
discretion, to waive such processing and recordation fee for any assignment and
only one such Fee shall be payable in connection with simultaneous assignments
to or by two or more Approved Funds); provided that assignments made pursuant to
Section 2.17(b) or Section 9.02(b) shall not require the signature of the
assigning Lender to become effective, and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.15(e).

For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its activities
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements and interest thereon owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-84-



--------------------------------------------------------------------------------

(v)    Promptly upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.15(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement in its capacity as a Revolving
Lender (including all or a portion of its Revolving Commitment and the Revolving
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15, subject to the requirements and
limitations therein (provided that such Participant shall be subject to Section
2.16(c) as though it were a Lender and shall provide documentation required
under Section 2.15(e) solely to the participating Lender), to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant shall be subject to Section 2.16(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

-85-



--------------------------------------------------------------------------------

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from any change in any
Requirement of Law after such Participant acquired the applicable participation.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. Each party hereto hereby agrees
that an SPV shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein), but neither the grant to
any SPV nor the exercise by any SPV of such option shall increase the costs or
expenses or otherwise increase the obligations of the Borrower under such
Sections except to the extent such increase results from any change in any
Requirement of Law after the grant to such SPV is made.

(f)    Notwithstanding anything to the contrary contained herein, if at any time
any Issuing Bank assigns all of its Revolving Commitments and Revolving Loans
pursuant to Section 9.04(b), such Issuing Bank may, upon 30 days’ written notice
to the Borrower and the Lenders, resign as Issuing Bank. In the event of any
such resignation as Issuing Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the resigning Person as Issuing Bank. If any Issuing Bank resigns
as Issuing Bank, it shall retain all the rights, powers, privileges and duties
of an Issuing Bank hereunder with respect to all Letters of Credit outstanding
as of the effective date of its

 

-86-



--------------------------------------------------------------------------------

resignation as Issuing Bank and all LC Exposures with respect thereto. Upon the
appointment of a successor Issuing Bank, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the retrieving Person to effectively assume the obligations of the resigning
Person with respect to such Letters of Credit.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to any Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Banks or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent amounts not yet due) or any Letter of Credit is outstanding or has
not been cash collateralized on terms reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, Issuing Bank and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender,
Issuing Bank or any such Affiliate to or

 

-87-



--------------------------------------------------------------------------------

for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or Issuing Bank, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender or Issuing Bank shall
notify the Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section 9.08.
The rights of each Lender, Issuing Bank and their respective Affiliates under
this Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank and their respective Affiliates
may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its property in
the courts of any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
Section 9.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-88-



--------------------------------------------------------------------------------

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Lenders,
the Issuing Banks, the Arrangers, the Joint Bookrunning Managers, the
Syndication Agents and the Documentation Agents agrees to maintain the
confidentiality of the Information (as defined below) and neither use nor
disclose such Information, except that Information may be used by such Person in
evaluating the credit worthiness of the Borrower or in providing financial
services to Borrower or any of its Subsidiaries and may be disclosed, subject to
the last paragraph of this Section and limitations set forth in this Agreement
relating to Public Lenders, (a) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives on a need-to-know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or demanded by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Borrower will be promptly notified (to the extent reasonably
practicable and permitted by applicable law)), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially consistent with
or more restrictive than those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or any of its Related Parties, which
source is not known to such Administrative Agent, Lender, Issuing Bank or
Affiliate thereof to be prohibited from disclosing such information by a legal,
contractual or fiduciary obligation to the Borrower or any of its Subsidiaries.

For purposes of this Section 9.12, “Information” means all information received
from or on behalf of the Borrower or any Subsidiary thereof relating to the
Borrower or any Affiliate thereof or their respective businesses, other than any
such information that is (i) available to the Administrative Agent, any Lender
or Issuing Bank on a non-confidential basis prior to disclosure by or on behalf
of the Borrower or any Subsidiary thereof, which source is not known to such
Administrative Agent, Lender, Issuing Bank or Affiliate thereof to be prohibited
from disclosing such information by a legal, contractual or fiduciary obligation
to the Borrower or any of its Subsidiaries or (ii) clearly marked
“non-confidential.” Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders, Issuing Banks, the Arrangers, the
Joint Bookrunning Managers, the Syndication Agents and the Documentation Agents
acknowledges that (a) the

 

-89-



--------------------------------------------------------------------------------

Information may include material non-public information concerning the Borrower,
its Affiliates or any of their respective securities, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.

SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name, address and tax identification number of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. The Borrower shall, promptly
following a written request by the Administrative Agent or any Lender through
the Administrative Agent, provide all documentation and other information that
the Administrative Agent or such Lender requires pursuant to applicable Law or
reasonably requests, in any such case, in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

SECTION 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents and the Lenders each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates; (iii) none of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents or the Lenders have assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents or the Lenders have advised or
are currently advising the Borrower or any of its Affiliates on other

 

-90-



--------------------------------------------------------------------------------

matters) and none of the Administrative Agent, the Arrangers, the Syndication
Agents, the Documentation Agents or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, each Arranger, each Syndication Agent,
each Documentation Agent, each Lender and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, each Arranger, each Syndication
Agent, each Documentation Agent and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 9.17    Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, modifications or other Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding

 

-91-



--------------------------------------------------------------------------------

anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[the remainder of this page has been left intentionally blank]

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NASDAQ, INC. By:  

/s/ Michael Ptasznik

  Name:   Michael Ptasznik   Title:   Executive Vice President, Corporate
Strategy and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Ronaldo Naval

  Name:   Ronaldo Naval   Title:   Vice President

 

[LENDERS’ SIGNATURE PAGES ARE ON FILE WITH THE BORROWER AND THE ADMINISTRATIVE
AGENT]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Tranche A      Tranche B      Total Allocation         

Bank of America, N.A.

     —        $ 110,000,000      $ 110,000,000        11.000000000 % 

JPMorgan Chase Bank, N.A.

     —          110,000,000        110,000,000        11.000000000 % 

Mizuho Bank, Ltd.

     110,000,000        —          110,000,000        11.000000000 % 

Nordea Bank AB (publ), New York Branch

     110,000,000        —          110,000,000        11.000000000 % 

Investment Banking, Skandinaviska Enskilda Banken AB (publ)

     110,000,000        —          110,000,000        11.000000000 % 

Wells Fargo Bank, National Association

     —          110,000,000        110,000,000        11.000000000 % 

HSBC Bank USA, N.A.

     85,000,000        —          85,000,000        8.500000000 % 

Industrial and Commercial Bank of China, New York Branch

     85,000,000        —          85,000,000        8.500000000 % 

Svenska Handelsbanken AB (publ), New York Branch

     85,000,000        —          85,000,000        8.500000000 % 

TD Bank, N.A.

     85,000,000        —          85,000,000        8.500000000 %    

 

 

    

 

 

    

 

 

    

Total

   $ 670,000,000      $ 330,000,000      $ 1,000,000,000        

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

Schedule 2.05

Existing Letters of Credit

 

LC/BA Id

   Iss Dt    Exp Dt   

Client Name

  

Ben Nm

   Liab Amt  

68129234

   12/1/2016    11/30/2017    NASDAQ INC    PIEDMONT 60 BRO    $ 760,000.00  



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries*

 

Name

  

Ownership of Subsidiary by the Borrower

and each Subsidiary

(Name of owner and percentage owned)

Nasdaq Technology Services, LLC    Nasdaq, Inc. (100%) The NASDAQ Stock Market
LLC    Nasdaq, Inc. (100%) The NASDAQ Options Market LLC    The NASDAQ Stock
Market LLC (100%) Norway Acquisition LLC    The NASDAQ Stock Market LLC (100%)
Nasdaq Execution Services, LLC    Norway Acquisition LLC (100%) Inet Futures
Exchange, LLC    Norway Acquisition LLC (100%) Nasdaq Corporate Solutions, Inc.
   Nasdaq, Inc. (100%) Shareholder.com B.V.    Nasdaq Corporate Solutions, Inc.
(100%) GlobeNewswire, Inc.    Nasdaq Corporate Solutions, Inc. (100%) Directors
Desk, LLC    Nasdaq Corporate Solutions, Inc. (100%) Nasdaq International Market
Initiatives, Inc.    Nasdaq, Inc. (100%) Nasdaq International Ltd    Nasdaq,
Inc. (100%) NASDAQ OMX (San Francisco) Insurance LLC    Nasdaq, Inc. (100%)
Nasdaq Canada Inc.    Nasdaq, Inc. (100%) FINRA/NASDAQ Trade Reporting Facility
LLC    Nasdaq, Inc. (100%) NASDAQ OMX Europe Ltd   

Nasdaq, Inc. (75%),

OMX AB (25%)

Nasdaq Information, LLC    Nasdaq, Inc. (100%) NASDAQ BX, Inc.    Nasdaq, Inc.
(100%) NASDAQ OMX BX Equities LLC   

NASDAQ BX, Inc. (53.21%),

Nasdaq, Inc. (46.79%)

Boston Stock Exchange Clearing Corporation    NASDAQ BX, Inc. (100%) NASDAQ PHLX
LLC    Nasdaq, Inc. (100%) The Stock Clearing Corporation of Philadelphia   
NASDAQ PHLX LLC (100%) NASDAQ Futures, Inc.    Nasdaq, Inc. (100%) NASDAQ Energy
Futures, LLC    NASDAQ Futures, Inc. (100%)



--------------------------------------------------------------------------------

Nasdaq Commodities Clearing LLC    Nasdaq, Inc. (100%) FTEN, Inc.    Nasdaq,
Inc. (100%) Execution Access, LLC    FTEN, Inc. (100%) FinQloud LLC    FTEN,
Inc. (100%) Kleos Managed Services Holdings, LLC    FTEN, Inc. (100%) Kleos
Managed Services, L.P.   

FTEN, Inc. (99%),

Kleos Managed Services Holdings, LLC (1%)

Nasdaq Corporate Solutions, LLC    Nasdaq, Inc. (100%) ExactEquity, LLC   
Nasdaq, Inc. (100%) The NASDAQ Private Market, LLC    Nasdaq, Inc. (99%); NASDAQ
Global, Inc. (1%) NPM Securities, LLC    The NASDAQ Private Market, LLC (100%)
Indxis Ltd    Nasdaq, Inc. (100%) Consolidated Securities Source LLC    Nasdaq,
Inc. (100%) NASDAQ Global, Inc.    Nasdaq, Inc. (100%) Nasdaq Corporate
Solutions (India) Private Limited   

NASDAQ Global, Inc. (99%),

Nasdaq Corporate Solutions, Inc. (1%)

Nasdaq Holding Luxembourg Sàrl    NASDAQ Global, Inc. (100%) Nasdaq Holding AB
   Nasdaq Holding Luxembourg Sàrl (100%) Nasdaq AB    Nasdaq Holding AB, Finnish
Branch (100%) Nasdaq Technology AB   

Nasdaq AB

(100%)

Nasdaq Technology Canada Inc.   

Nasdaq Technology AB

(100%)

Nasdaq Ltd   

Nasdaq Technology AB

(100%)

Nasdaq Technology (Japan) Ltd   

Nasdaq Ltd

(100%)

Nasdaq Pty Ltd   

Nasdaq Australia Holding Pty Ltd

(100%)

Nasdaq Technology Italy Srl   

Nasdaq Technology AB

(100%)

Nasdaq Technology Energy Systems AS   

Nasdaq Technology AB

(100%)

Hugin AS    Nasdaq Technology Energy Systems AS (100%) Nasdaq (Asia Pacific)
Pte. Ltd.   

Nasdaq Technology AB

(100%)

Nasdaq Broker Services AB   

Nasdaq Technology AB

(100%)

Nasdaq Exchange & Clearing Services AB   

Nasdaq Technology AB

(100%)



--------------------------------------------------------------------------------

Nasdaq Corporate Solutions International Limited   

Nasdaq Technology AB

(100%)

NASDAQ Korea Ltd.    Nasdaq Corporate Solutions International Limited (100%)
NASDAQ Germany GmbH    Nasdaq Corporate Solutions International Limited (100%)
NASDAQ France SAS   

Nasdaq Technology AB

(100%)

Nasdaq Nordic Ltd   

Nasdaq AB

(100%)

Nasdaq Stockholm AB    Nasdaq Nordic Ltd (100%) Nasdaq Clearing AB    Nasdaq
Nordic Ltd (100%) Clearing Control CC AB   

Nasdaq Clearing AB

(100%)

Nasdaq Tallinn AS    Nasdaq Nordic Ltd (100%) AS Eesti Väärtpaberikeskus
(Estorian CSD)    AS Latvijas Centralais depozitarijs (100%) AS eCSD Expert   
Nasdaq Tallinn AS (100%) Nasdaq Riga, AS    Nasdaq Nordic Ltd (92.98%) AS
Latvijas Centralais depozitarijs   

Nasdaq Nordic Ltd

(100%)

Nasdaq Helsinki Ltd    Nasdaq Nordic Ltd (100%) AB Nasdaq Vilnius    Nasdaq
Helsinki Ltd (96.35%) AB “Lietuvos centrinis vertybinių popierių depozitoriumas”
   AS Latvijas Centralais depozitarijs (100%) Nasdaq Holding Denmark A/S   
Nasdaq Nordic Ltd                      (100%) Nasdaq Copenhagen A/S    Nasdaq
Holding Denmark A/S (100%) Eignarhaldsfelagid Verdbrefathing hf.   

Nasdaq Nordic Ltd (99.9%),

Nasdaq AB (0.1%)

Nasdaq Iceland hf.   

Eignarhaldsfelagid Verdbrefathing hf.

(100%)

Nasdaq CSD Iceland hf.   

Eignarhaldsfelagid Verdbrefathing hf.

(100%)

Nasdaq Oslo ASA    Nasdaq Nordic Ltd (100%) OMX Netherlands Holding B.V.   

Nasdaq AB

(100%)

OMX Netherlands B.V.   

OMX Netherlands Holding B.V.

(100%)

Nasdaq Treasury AB   

OMX Netherlands B.V.

(100%)

OMX Treasury Euro Holding AB   

Nasdaq Treasury AB

(100%)

OMX Treasury Euro AB   

OMX Treasury Euro Holding AB

(99.9%)



--------------------------------------------------------------------------------

Nasdaq NLX Ltd   

Nasdaq AB

(100%)

Nasdaq Australia Holding Pty Ltd   

Nasdaq Technology AB

(100%)

SMARTS Group Holdings Pty Ltd    Nasdaq Australia Holding Pty Ltd (100%) SMARTS
Market Surveillance Pty Ltd    SMARTS Group Holdings Pty Ltd (100%) SMARTS
(Asia) Ltd    SMARTS Market Surveillance Pty Ltd (100%) SMARTS Broker Compliance
Pty Ltd    SMARTS Group Holdings Pty Ltd (100%) Bwise Beheer B.V.   

OMX Netherlands Holding B.V.

(100%)

Bwise Holding B.V.    Bwise Beheer B.V. (100%) BWise B.V.    Bwise Holding B.V.
(100%) Bwise Germany GmbH    Bwise Holding B.V. (100%) Bwise Internal Control
Inc.    Bwise Holding B.V. (100%) Nasdaq Teknoloji Servisi Limited Sirketi   

Nasdaq Technology AB

(100%)

Nasdaq Vilnius Services UAB    Nasdaq AB (100%) Ensoleillement Inc.    Nasdaq,
Inc. (100%) Operations & Compliance Network, LLC    Nasdaq, Inc. (100%) Farm
Church Holdings ULC    Nasdaq, Inc. (100%) Nasdaq Corporate Solutions Canada ULC
   Nasdaq, Inc. (100%) GraniteBlock, Inc.    Nasdaq, Inc. (100%) Granite Redux,
Inc.    Nasdaq, Inc. (100%) Dorsey, Wright & Associates, LLC    Nasdaq, Inc.
(46.103258%), Granite Redux, Inc. (39.215686%); GraniteBlock, Inc. (14.681056%)
SecondMarket Solutions, Inc.    The NASDAQ Private Market, LLC (100%)
SecondMarket Labs, LLC    SecondMarket Solutions, Inc. (100%) SMTX, LLC   
SecondMarket Solutions, Inc. (100%) 2157971 Ontario Ltd.    Nasdaq, Inc. (100%)
Marketwired UK Ltd.    Nasdaq Corporate Solutions International Limited (100%)
Marketwire, Inc.    MW Holdco (2006) Inc. (100%) MW Holdco (2006) Inc.   
Nasdaq, Inc. (100%) Global Network Content Services, LLC    Marketwire, Inc.
(100%) Marketwire China Holding (HK) Ltd.    2157971 Ontario Ltd. (100%)



--------------------------------------------------------------------------------

BoardVantage (HK) Limited    BoardVantage, Inc. (100%) BoardVantage (UK) Limited
   BoardVantage, Inc. (100%) BoardVantage, Inc.    Nasdaq Corporate Solutions,
LLC (100%) BoardVantage Singapore Pte. Limited    BoardVantage, Inc (100%) ETC
Acquisition Corp.    International Securities Exchange Holdings, Inc. (100%)
International Securities Exchange Holdings, Inc.    U.S. Exchange Holdings, Inc.
(100%) Nasdaq ISE, LLC   

International Securities Exchange Holdings, Inc.

(100%)

Nasdaq GEMX, LLC   

International Securities Exchange Holdings, Inc.

(100%)

Nasdaq MRX, LLC   

International Securities Exchange Holdings, Inc.

(100%)

ISE ETF Ventures LLC   

International Securities Exchange Holdings, Inc.

(100%)

Longitude LLC   

International Securities Exchange Holdings, Inc.

(100%)

Longitude S.A.   

International Securities Exchange Holdings, Inc.

(100%)

Nasdaq Capital Markets Advisory LLC    Nasdaq Corporate Solutions, LLC (100%)
U.S. Exchange Holdings, Inc.    Nasdaq, Inc. (100%)

 

* This list does not include branches of any of the subsidiaries.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 9.01

Administrative Agent’s Office

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001 05-46

Charlotte, NC 28255-0001

Attention: Charles D. Hensley

Telephone: 980-388-3225

Telecopier: 704-719-5362

Electronic Mail: charles.hensley@baml.com

Account No.: 1366072250600

Ref: Nasdaq, Inc.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street

Mail Code: TX1-492-14-19

Dallas, TX 75202

Attention: Ronaldo Naval

Telephone: 214-209-1162

Telecopier: 877-511-6124

Electronic Mail: ronaldo.naval@baml.com

L/C Issuer:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael A. Grizzanti

Telephone: 570-496-9621

Telecopier: 800-755-8740

Electronic Mail: tradeclientserviceteamus@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the date set forth below (the “Effective Date”) and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
April 25, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Nasdaq,
Inc., any additional borrowers from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent and Issuing Bank. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (a) all the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilities identified below (including any
Letters of Credit included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



--------------------------------------------------------------------------------

Assignor (the “Assignor”):

Assignee (the “Assignee”):

                                       [Assignee is an Affiliate of:
[        ]][Assignee is an Approved Fund administered or managed by: [        ]]

Borrower: NASDAQ, INC.

Administrative Agent: BANK OF AMERICA, N.A.

Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Aggregate Amount of
Commitment/Loans
Assigned  

Revolving A Commitment and Revolving A Loan

   $ [             ]     $ [             ]1 

Revolving B Commitment and Revolving a Loan

     

Total Commitments and Loans

     

Effective Date: [            ], 20[    ].

 

 

1  Except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
Assignor’s Commitment or Loans, the amount of the Commitment or Loans of the
Assignor subject to an assignment shall not be less than $2,500,000, unless the
Borrower and the Administrative Agent otherwise consent (provided no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing).



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  [[Assignor] by  

 

Name:   Title:]2     [Assignee] by  

 

Name:   Title:  

 

 

2  Signature of Assignor is not required for assignments made pursuant to
Section 2.17(b) or Section 9.02(b) of the Credit Agreement.



--------------------------------------------------------------------------------

  Consented to and Accepted:   BANK OF AMERICA, N.A., as Administrative Agent,
by  

 

  Name:   Title:   BANK OF AMERICA, N.A., as Issuing Bank, by  

 

  Name:   Title:   [[ADDITIONAL ISSUING BANK], as Issuing Bank, by  

 

  Name:   Title:]



--------------------------------------------------------------------------------

  [Consented to:]3   NASDAQ, INC. by  

 

  Name:   Title:

 

 

3  Consent of the Borrower is not required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, or if an Event of Default has occurred
and is continuing, to any other assignee. The Borrower will be deemed to have
consented to an assignment if it does not object within 10 Business Days of a
request therefor.



--------------------------------------------------------------------------------

Standard Terms and Conditions

For Assignment and Assumption

I. Representations and Warranties.

A.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

B.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it is not a Defaulting Lender and
(vi) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.15(e) of
the Credit Agreement, duly completed and executed by the Assignee, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

II. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

III. General Provisions. This Assignment and Assumption shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Borrowing REQUEST

                                                               
                       Date:             ,         

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 25, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Nasdaq, Inc., a Delaware corporation (the
“Borrower”), any additional borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Issuing Bank.

The undersigned hereby requests (select one):

☐ a Borrowing of Revolving Loans, which, if requested, complies with the first
sentence of Section 2.01 of the Agreement.

☐ a conversion of Revolving Loans.

☐ a continuation of Eurocurrency Loans.



--------------------------------------------------------------------------------

     Revolving A Loans     Revolving B Loans  

1. On the following Business Day4:

    

2. In the following amount5:

     $                   $              

3. Comprised of the following Type of Loan (select one):

    

 



☐ Eurocurrency Rate

 

☐ Base Rate

 

 

 

   

 



☐ Eurocurrency Rate

 

☐ Base Rate

 

 

 

4. Denominated in the following Currency6:

    

5. For Eurocurrency Rate Loans, with the following Interest Period:

              month(s)                month(s)  

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable credit extension.]7

 

 

4  Borrowing Requests must be delivered to the Administrative Agent by (i) 12:00
noon, New York City time, 3 Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Loans denominated in Dollars or any
conversion of ABR Loans to Eurocurrency Loans, (ii) 12:00 noon, New York City
time, 4 Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Loans denominated in an Alternative Currency, (iii)
11:00 a.m., New York City time, on the requested date of any Borrowing of ABR
Loans under the Revolving A Facility, (iv) 3:00 p.m., New York City time, on the
requested date of any Borrowing of ABR Loans under the Revolving B Facility
(provided that any notice provided after 3:00 p.m., New York City time, on any
day will be deemed to have been provided at 8:00 a.m., New York City time on the
next Business Day); provided, however, that if the Borrower wishes to request
Eurocurrency Loans (other than Eurocurrency Loans, if any, made on the Closing
Date) having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation.

5  Each Borrowing of, conversion to or continuation of Eurocurrency Loans shall
be in an amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.05, each Borrowing of or conversion to
ABR Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.

6  Select one of the following: Dollars, Euro, Sterling, Norwegian Kroner,
Swedish Kronor, Danish Kroner, Canadian Dollars or any other currency that is
approved in accordance with Section 1.08 of the Agreement.

7  Applicable only for a Borrowing (and not a continuation or conversion) of
Revolving Loans.



--------------------------------------------------------------------------------

  NASDAQ, Inc. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of

United States Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the credit agreement dated as of April 25, 2017
among Nasdaq, Inc., a Delaware corporation, as borrower (the “Borrower”), any
additional borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Issuing Bank (the “Credit Agreement”).

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER] By:  

 

  Name:     Title:  

Date:         ,     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

Form of

United States Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the credit agreement dated as of April 25, 2017
among Nasdaq, Inc., a Delaware corporation, as borrower (the “Borrower”), any
additional borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Issuing Bank (the “Credit Agreement”).

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members
claiming the portfolio interest exemption (“applicable partners/members”) is a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its applicable partners/members
is a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its applicable partners/members is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its applicable partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or Form W-8BEN-E, as applicable, from each of its applicable
partners/members. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER] By:  

 

  Name:     Title:  

Date:         ,     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

Form of

United States Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the credit agreement dated as of April 25, 2017
among Nasdaq, Inc., a Delaware corporation, as borrower (the “Borrower”), any
additional borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Issuing Bank (the “Credit Agreement”).

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Foreign Lender in writing
(2) the undersigned shall have at all times furnished such Foreign Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:         ,     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

Form of

United States Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the credit agreement dated as of April 25, 2017
among Nasdaq, Inc., a Delaware corporation, as borrower (the “Borrower”), any
additional borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Issuing Bank (the “Credit Agreement”).

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
partners/members claiming the portfolio interest exemption (“applicable
partners/members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
applicable partners/members is a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s or its
applicable partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN or Form W-8BEN-E, as applicable from each of its applicable
partners/members. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Foreign Lender and (2) the undersigned shall have
at all times furnished such Foreign Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:         ,     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ADDITIONAL BORROWER AGREEMENT

This Additional Borrower Agreement is dated as of [            ], 20[     ]
(this “Agreement”), and is entered into by and among NASDAQ, INC., a Delaware
corporation (the “Borrower”), [                    ] a [                    ]
(the “New Additional Borrower”) and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) and issuing bank.

Reference is made to the Credit Agreement, dated as of April 25, 2017 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time prior to the effectiveness of this Agreement, the “Credit Agreement”),
among the Borrower, any Additional Borrowers that become party thereto from time
to time, the Administrative Agent and the lenders party thereto from time to
time. Capitalized terms used herein and not otherwise defined herein have the
meanings specified in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Revolving Loans available to the
Borrower and the Additional Borrowers. The Borrower and the New Additional
Borrower desire that the New Additional Borrower become an Additional Borrower
under the Credit Agreement.

The New Additional Borrower represents that (x) the representations and
warranties of, with respect to the Borrower set forth in the Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent that any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date) and (y) it
has satisfied the conditions set forth in Section 1.10 of the Credit Agreement.

The Borrower agrees that the guarantees of the Obligations contained in the Loan
Documents will apply to the Obligations of the New Additional Borrower, to the
extent applicable in accordance with the terms thereof. Any obligations in
respect of borrowings (including any borrowings on the date hereof) by the New
Additional Borrower under the Credit Agreement will constitute “Obligations” for
all purposes under the Loan Documents; provided that in no event shall any
Additional Borrower have any liability with respect to the Obligations of the
Borrower or any other Additional Borrower. Upon execution of this Agreement by
each of the Borrower, the New Additional Borrower and the Administrative Agent,
the New Additional Borrower shall be a party to the Credit Agreement and shall
constitute an “Additional Borrower” for all purposes thereof, and the New
Additional Borrower hereby agrees to be bound by all provisions of the Credit
Agreement and the other Loan Documents.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. Sections 9.06, 9.09 and 9.10 of the Credit Agreement are
incorporated by reference mutatis mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of [            ], 20[     ].

 

NASDAQ, INC., as the Borrower By:  

 

  Name:     Title:   BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:     Title:   [ADDITIONAL BORROWER] By:  

 

  Name:     Title:  